Citation Nr: 0019715
Decision Date: 11/28/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 

DOCKET NO.  94-25 455A	)	DATE NOV 28, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office St. Petersburg, Florida


ORDER


     The following corrections are made in a decision issued by the Board in this case on July 27, 2000:

On pages 2 through 29, the header is changed to remove the erroneous claim number beginning with C and replacing it with the correct claim number beginning with SS to match the claim number listed on the first page of that decision, which is the same as the claim number identified above.  


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



Citation Nr: 0019715	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-25 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 10 percent for left 
foot calcaneal spur.

4.  Entitlement to a rating in excess of 10 percent for right 
foot calcaneal spur.

5.  Entitlement to a rating in excess of 10 percent for 
lumbar spinal stenosis with bulge at the level of the fourth 
and fifth lumbar intervertebral space (L4-5).

6.  Entitlement to a rating in excess of zero percent for 
degenerative joint disease of the cervical spine.

7.  Entitlement to a rating in excess of zero percent for 
right knee chondromalacia, with history of fracture of the 
patella.

8.  Entitlement to a rating in excess of zero percent for 
left knee chondromalacia.

9.  Entitlement to a rating in excess of zero percent for 
right carpal tunnel syndrome.

10.  Entitlement to a rating in excess of zero percent for 
left carpal tunnel syndrome.

11.  Entitlement to a rating in excess of zero percent for 
chronic prostatitis with benign prostatic hypertrophy.

12.  Entitlement to a rating in excess of 10 percent for 
sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1973 to 
September 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection and assigned 
10 percent ratings for left and right foot calcaneal spurs 
and for lumbar stenosis with bulge at the level of the 
intervertebral interspace between the fourth and fifth lumbar 
vertebrae (L4-5), and assigned noncompensable ratings for 
degenerative joint disease of the cervical spine, sinusitis 
with allergic rhinitis, bilateral chondromalacia of the 
knees, bilateral carpal tunnel syndrome, and chronic 
prostatitis with benign prostatic hypertrophy.  

In June 1997, the Board remanded this matter to the RO for 
further development and for readjudication of the veteran's 
claim for an increased rating for sinusitis with allergic 
rhinitis.  In August 1999, the Board remanded this matter 
again to the RO for conduct of a hearing before a member of 
the Board.  In September 1999, the veteran withdrew his 
request for such a hearing, after which the claims file was 
returned to the Board.

During the pendency of his appeal, the RO awarded an 
increased rating of 10 percent for sinusitis with allergic 
rhinitis, and ten percent each for left and right calcaneal 
spurs.  However, the issue of entitlement to higher ratings 
for such disabilities remain before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The RO also denied an increased rating for hypertension with 
grade I-II systolic murmur and denied entitlement to TDIU.  
The veteran filed a NOD with the denial of an increased 
rating for hypertension and entitlement to TDIU.  Thereafter, 
the RO provided him with a supplemental statement of the case 
(SSOC) that addressed those issues.  However, the veteran did 
not file a substantive appeal on such issues.  The issues of 
entitlement to TDIU and an increased rating for hypertension 
will be dismissed, as discussed below.

In its July 1994 statement of the case (SOC), the RO 
characterized some of the issues as entitlement to an 
increased rating for a service-connected disorder for which 
an initial rating had just been assigned.  The Board notes 
that the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for which service connection was 
granted in the April 1994 rating decision.  The SOC did 
provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluations.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluations.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of 
higher disability evaluations.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluations for the 
pertinent service-connected disabilities.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issues in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  In a November 1995 rating decision of which the veteran 
was notified on November 30, 1995, the RO denied an increased 
rating for hypertension with grade I-II systolic ejection 
murmur and denied entitlement to TDIU.

2.  In December 1995, the appellant filed a NOD concerning 
the denial of an increased rating for hypertension and the 
denial of entitlement to TDIU.

3.  In January 1996, the RO issued a SOC concerning the 
denial of an increased rating for hypertension and the denial 
of entitlement to TDIU.

4.  The veteran did not file a substantive appeal as to his 
claim for an increased rating for hypertension or entitlement 
to TDIU within 60 days of the January 1996 SOC or within one 
year of the notice of the November 1995 rating decision.  

5.  The veteran's calcaneal spur of the left foot is 
manifested by no more than moderate limitation of ankle 
motion, without ankylosis or malunion deformity, and without 
a marked degree of limitation of motion.

6.  The veteran's calcaneal spur of the right foot is 
manifested by no more than moderate limitation of ankle 
motion, without ankylosis or malunion deformity, and without 
a marked degree of limitation of motion.

7.  The veteran's disability from lumbar spinal stenosis with 
bulge at L4-5 is not manifested by more than mild symptoms 
compatible with sciatic neuropathy or more than slight 
limitation of motion of the lumbar spine.

8.  The veteran's disability from degenerative joint disease 
of the cervical spine is not manifested by limitation of 
motion of the cervical spine, or symptoms compatible with 
radiculopathy, or X-ray evidence of involvement of two or 
more major joints or two or more minor joints groups.

9.  The veteran's disability from right knee chondromalacia 
with history of patellar fracture is not manifested by 
recurrent lateral instability or subluxation, or by 
limitation of flexion or extension, or functional limitation 
due to pain or weakness.

10.  The veteran's disability from left knee chondromalacia 
is not manifested by recurrent lateral instability or 
subluxation, or by limitation of flexion or extension, or 
functional limitation due to pain or weakness.

11.  The veteran's disability from right carpal tunnel 
syndrome is not manifested by mild, incomplete paralysis of 
the median nerve, or by functional impairment of the right 
hand.

12.  The veteran's disability from left carpal tunnel 
syndrome is not manifested by mild, incomplete paralysis of 
the median nerve, or by functional impairment of the left 
hand.

13.  The veteran's prostatitis is not manifested by symptoms 
such as urinary leakage, urinary frequency, obstructed 
voiding, or urinary tract infection.

14.  The veteran's sinusitis with allergic rhinitis is not 
manifested by nasal obstruction or by frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence, nor any 
medical evidence that a sinus disorder results in three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issues of entitlement to an increased rating for 
hypertension or entitlement to TDIU.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1999).

2.  The criteria for a schedular rating in excess of 10 
percent for calcaneal spur on the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.71a, Diagnostic 
Code 5271 (1999).

3.  The criteria for a schedular rating in excess of 10 
percent for calcaneal spur on the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.71a, Diagnostic 
Code 5271 (1999).

4.  The criteria for a schedular rating in excess of 10 
percent for lumbar spinal stenosis with bulge at L4-5 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5293 (1999).

5.  The criteria for a compensable schedular rating for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5010, 5293 (1999).

6.  The criteria for a compensable schedular rating for 
chondromalacia of the right knee with history of fracture of 
the patella have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5257 (1999).

7.  The criteria for a compensable schedular rating for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

8.  The criteria for a compensable schedular rating for right 
carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.124a, Diagnostic Code 8515 
(1999).

9. The criteria for a compensable schedular rating for left 
carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.124a, Diagnostic Code 8515 (1999).

10.  The criteria for a compensable schedular rating for 
prostatitis with benign prostatic hypertrophy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code 7517 
(1999).

11.  The criteria for a rating in excess of 10 percent for 
sinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.96, Diagnostic Codes 6513, 6522 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (1999).

In December 1995, the veteran filed a NOD with the November 
1995 denial of an increased rating for hypertension and a 
denial of TDIU.  On January 25, 1996, the RO provided him 
with a SOC that addressed such issues.  The veteran did not 
file a VA Form 9 or other document which sufficed as a 
substantive appeal to perfect his appeal of those issues 
within 60 days of the issuance of the SOC or within the 
remainder of the year following the November 1995 rating 
decision.

The Board finds that the veteran did not timely file a 
substantive appeal on the issues of entitlement to an 
increased ratings for hypertension and entitlement to TDIU.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issues of entitlement to an increased rating 
for hypertension and entitlement to TDIU.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App.  218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

A.  Right and Left Foot Calcaneal Spurs

Service medical records show that in March 1988, the veteran 
sought treatment for left foot pain.  An examiner noted 
tenderness to palpation of the plantar aspect of the 
calcaneus radiating to the mid foot.  The foot had full range 
of motion.  Motor strength was 5.  The pedal pulses were 
strong.  The impression was plantar fasciitis.  Several days 
later, the veteran told an examiner he had seen a civilian 
podiatrist who had diagnosed a left heel spur.  The military 
physician concurred with that diagnosis.  X-rays taken in 
November 1989 showed a prominent right posterior calcaneal 
spur.  A smaller left posterior calcaneal spur was present.  
The veteran was fitted for orthotics.

During a VA podiatry examination in December 1993, the 
veteran reported that both of his feet and ankles swelled and 
he had pain in both heals.  On examination, there was 
moderate ankle swelling bilaterally.  There was stiffness in 
range of motion.  Plantar flexion was 12 degrees bilaterally.  
Dorsiflexion, eversion and inversion were eight degrees 
bilaterally.  The veteran was able to rise on his toes and 
heels.  His gait was normal.  X-rays revealed calcaneal 
spurs.  The podiatrist's diagnosis was history of calcaneal 
spurs with plantar fasciitis.  During a VA general medical 
examination, the veteran reported that his feet swelled 
occasionally and the swelling was worse at night.  He 
reported that he wore orthotic appliances.  On examination, 
his gait was normal.  There was no pedal or ankle edema.  
Percussion of the pedal area did not elicit any pain.  The 
examiner reported a diagnosis of bilateral calcaneal spurs by 
history.

The veteran was granted service connection for right and left 
calcaneal spurs by the RO's April 1994 rating decision.  In a 
March 1995 rating decision, the RO implemented a hearing 
officer's decision to increase the disability ratings to 10 
percent for both the right and left calcaneal spurs, 
effective from October 1, 1993.

In the March 1995 rating decision, the RO rated the veteran's 
disability from bilateral calcaneal spurs under Diagnostic 
Code 5271.  Under that diagnostic code, moderate limitation 
of motion of the ankle is rated 10 percent disabling.  Marked 
limitation of ankle motion is rated 20 percent disabling.

During a VA examination in April 1998, the veteran described 
intermittent, sharp pain on the plantar aspects of his feet 
over the medial arch.  He described his pain as being severe-
-eight on a scale of ten.  He reported that he had been 
issued arch supports which he used only with tennis shoes.  
He described the pain as worse in the left foot and most 
intense upon arising in the morning or after sitting for a 
while and getting up.  On examination, there were palpable 
pedal pulses in both feet.  There were no varicosities or 
edema.  The metatarsal and ankle joints were within normal 
limits.  There was no crepitus or pain with range of motion.  
Ankle dorsiflexion was 10 degrees with knees extended and 
flexed.  The veteran arches showed significant decreases with 
weight bearing.  The veteran had pain with palpation of the 
medial band of the plantar fascia on both feet, greater on 
the left.  The plantar fascia was not prominent on either 
foot.  There was some mild pain with extreme range of motion 
of the right first metatarsal phalangeal.  Range of motion 
was sixty degrees of dorsiflexion and 35 degrees of plantar 
flexion which was within normal limits.  The veteran was 
observed to walk with an "apraxic" gait.  X-rays of the 
left foot showed a small retrocalcaneal spur which did not 
correlate with the veteran's pain.  There was a large 
retrocalcaneal spur on the right foot which also did not 
correlate with the veteran's pain.  X-rays of both feet 
showed the bone stock was within normal limits and there was 
no evidence of fracture or dislocation.  There was a mild 
bunion deformity on the right foot.  The reported diagnoses 
were:  chronic plantar fasciitis, both feet, left greater 
than right, with significant pronation or flattening of both 
arches; retrocalcaneal spur which did not correlate with the 
veteran's pain, and; mild hallux adductors valgus with bunion 
deformity on the right that was mildly painful.  

The Board has reviewed the entire record and finds no 
evidence that the veteran's disability from calcaneal spurs 
is manifested by more than moderate limitation of motion in 
the ankle.  The Board notes that during a functional 
assessment evaluation in December 1994, the veteran did not 
have complaints associated with his feet.  The records of VA 
outpatient treatment generated since the veteran's separation 
from service do not show any treatment for the veteran's foot 
disorders.  During the most recent VA examination, the 
veteran's pain did not correlate with the calcaneal spurs 
identified by X-ray.  For the foregoing reasons, the Board 
concludes that the preponderance of the evidence is against 
the grant of a schedular evaluation in excess of 10 percent 
under Diagnostic Code 5271.

The Board has reviewed the veteran's foot disorders in the 
context of other diagnostic codes pertinent to ankle 
disorders and finds that such codes are not for application.  
Both Diagnostic Codes 5270 and 5272 pertain to ankylosis 
associated with the ankle.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, [or] surgical procedure."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 86 (28th ed. 1994).  The record contains 
no evidence that the veteran's ankles have ankylosis.  
Diagnostic Code 5273 provides for a 20 percent rating for 
marked deformity from malunion of the os calcis or 
astragalus.  Diagnostic Code 5274 provides for a 20 percent 
rating for astragalectomy.  The latter two codes may not be 
appropriately applied to the facts of this case.  The 
criteria for a rating in excess of 10 percent for other 
diagnostic codes pertinent to foot disorders are not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 
(flat feet), 5278 (claw feet), 5283 (malunion or nonunion of 
tarsal or metatarsal bones).  

The Board has also considered the provisions of 38 C.F.R. §  
4.7 (1999), which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
The Board concludes that the disability picture does not more 
closely approximate any schedular criteria for a 20 percent 
rating.  In the absence of ankylosis, malunion deformity, or 
limitation of motion approaching a marked degree, the 
criteria for a 20 percent rating are not approximated.

B.  Low Back Disorder

In June 1980, the veteran was diagnosed to have rotoscoliosis 
secondary to low back pain and spasm.  An examiner noted an 
impression of "pinched nerve" with secondary muscle spasm 
on the right.  A ten-year history of back pain was noted 
during orthopedic treatment in October 1990.  Neurological 
examination was normal.  There was no evidence of 
radiculopathy.  The examiner noted his impression of 
mechanical cervicolumbar pain.  However, in February 1991, an 
examiner noted an impression of recurrent low back pain with 
minimal right sciatic discomfort.  The veteran was seen for 
emergency treatment in September 1991 with complaints of 
sciatic radiculopathy down his right leg.  The examiner 
recorded an impression of worsening radiculopathy with 
chronic low back pain.  An October 1991 computed tomography 
scan revealed a mild disc bulge at L4-5.  There was central 
or lateral stenosis.  There was also lesions with sclerotic 
margins in the L4 and L5 vertebral bodies.  There was no 
evidence of herniated nucleus pulposus. During a neurosurgery 
consultation in October 1992, the veteran complained of 
chronic low back pain with bilateral lower extremity pain and 
tingling, with occasional cramps in his right calf.  On 
examination, there were no motor or sensory deficits.  
Straight leg raising elicited low back pain bilaterally at 80 
degrees.  Deep tendon reflexes were +2 at the knees and +1 at 
the ankles.  An MRI of the lumbar spine showed no spinal 
canal stenosis and no herniated nucleus pulposus.  There were 
mild degenerative osteoarthritic changes.  The examiner's 
impression was that there was no radiculopathy or 
radiculitis.  Nerve conduction velocity studies in November 
1992 revealed no electrodiagnostic evidence of acute, 
subacute, or chronic lumbosacral radiculopathy.

During the December 1993 VA examination, the veteran 
complained of back pain, shoulder pain and neck pain.  On 
examination, he was able to walk on heels and toes.  The 
patellar reflexes on both sides were decreased.  There was no 
sensory or motor loss.  Forward flexion was 80 degrees and 
extension was 30 degrees.  Lateral flexion was 40 degrees to 
both sides and rotation was 35 degrees.  There was no pain on 
motion or percussion.  The diagnosis was discogenic disease 
of the lumbar spine, L4-5, by history.

The veteran's low back disability has been evaluated by the 
RO utilizing Diagnostic Code 5293.  Under that diagnostic 
code, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc is rated as 60 percent disabling when 
there is little intermittent relief.  Severe intervertebral 
disc syndrome is rated 40 percent disabling where there are 
recurring attacks, with intermittent relief.  Moderate 
symptoms, with recurring attacks are rated 20 percent 
disabling.  Mild symptoms are rated 10 percent disabling.

During a VA examination in April 1998, the veteran denied a 
history of trauma to his back.  His current complaint was of 
chronic back pain, which was worse with increased activity.  
He denied radiation of pain into his legs.  He complained of 
spasm in the left latissimus muscle.  On examination, he was 
observed to walk without difficulty or aid of a cane or 
walker.  He did not limp.  The lumbar spine had normal 
curvature and musculature.  There was tenderness to palpation 
in the area of the upper lumbar spine, the lower thoracic 
spine, and bilaterally in the area of the sacrum.  Range of 
motion in the lumbar spine was 95 degrees of forward flexion, 
30 degrees of backward extension, and 35 degrees of lateral 
flexion and rotation.  The veteran had normal motor strength 
in his lower extremities.  Straight leg raising to 90 degrees 
elicited pain to the hips, lower pack and hamstrings, but no 
radiation down the legs.  X-rays of the lumbar spine revealed 
no abnormality except mild loss of vertebral body height at 
L5.  The pertinent diagnosis was mild degenerative arthritis 
with preserved range of motion and no radiation of symptoms 
into the legs.

A review of the entire record indicates that the veteran does 
not have more than mild symptoms compatible with sciatic 
neuropathy.  The Board notes that during the December 1994 
functional assessment, although he had subjective complaints 
of back pain, the veteran was able to perform most functions 
normally or with minimally impairment.  The notes of VA 
outpatient treatment indicate only occasional complaints and 
treatment for back pain.  They contain no clinical findings 
of motor or sensory deficit, weakness, or hyporeflexia.  
During the most recent VA examination, the veteran had no 
radiating symptoms.  In the absence of such clinical 
findings, the Board concludes that the criteria for a 
schedular rating in excess of 10 percent under Diagnostic 
Code 5293 have not been met.

The Board has also considered the veteran's disability from 
his low back disorder in the context of Diagnostic Code 5292.  
Under that diagnostic code, 10, 20, and 40 percent disability 
ratings are assigned for limitation of motion of the lumbar 
spine which is slight, moderate, or severe, respectively.  
However, in this case, the preponderance of the evidence 
supports a finding that the veteran does not have more than 
slight limitation of motion of his lumbar spine.  He had 
nearly full flexion, extension, lateral flexion, and rotation 
of the lumbar spine during the December 1993 and April 1998 
VA examinations.

In the absence of evidence of more than mild symptoms of 
sciatic neuropathy or more than mild limitation of motion of 
the lumbar spine, the Board concludes that the criteria for a 
rating in excess of 10 percent for lumbar spinal stenosis 
with bulge at L4-5 have not been met.  The Board also 
concludes that the veteran's disability picture from his low 
back disorder does not more closely approximate the criteria 
for the next higher schedular rating of 20 percent.  
38 C.F.R. § 4.7 (1999).

C.  Degenerative Joint Disease of the Cervical Spine

Service medical records show that the veteran was diagnosed 
to have chronic cervical muscle spasm in May 1979.  During 
treatment in December 1979, it was noted that he had a 
history of a "whiplash" injury in a 1974 automobile 
accident.  X-rays revealed degenerative arthritis.  In 
November 1981, such symptoms were diagnosed as cervical 
strain and degenerative joint disease of the cervical spine.  
In September 1986, the veteran's complaints of neck pain were 
diagnosed as myofascial pain syndrome.  The veteran was 
involved in another motor vehicle accident in March 1989.  On 
examination after the accident, neck pain was reproduced with 
full flexion and extension.  X-rays of the cervical spine 
revealed no fracture.  The diagnosis was acute whiplash 
injury.  Electromyographic studies conducted in September 
1993 were suggestive of cervical radiculopathy.

During the December 1993 VA examination, the veteran reported 
recurrent pain in his neck and daily cephalalgia.  
Examination of the cervical spine was essentially negative.  
Flexion and extension were 30 degrees.  Lateral flexion was 
40 degrees and rotation was 50 degrees.  There was no pain on 
motion.  X-rays of the cervical spine revealed mild narrowing 
of the C4-5 intervertebral disc space.  There appeared to be 
hypertrophic changes involving the vertebral joints on the 
right side, where there was a question of some neural 
foraminal compromise.  The radiologist recorded an impression 
of mild degenerative changes at the C4-5 level and 
questionable slight narrowing of the right C4-5 neural 
foramina.  The general medical examiner reported no diagnosis 
pertinent to the cervical spine.

The veteran's cervical spine disability has been rated zero 
percent disabling since October 1, 1993, under Diagnostic 
Codes 5010 and 5293.  Under Diagnostic Code 5010, arthritis 
due to trauma is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  When 
limitation of motion of the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion of the cervical 
spine is rated as 10, 20, or 30 percent disabling for slight, 
moderate, or marked limitation, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999).

Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc is rated as 60 
percent disabling when there is little intermittent relief.  
Severe intervertebral disc syndrome is rated 40 percent 
disabling where there are recurring attacks, with 
intermittent relief.  Moderate symptoms, with recurring 
attacks is rated 20 percent disabling.  Mild symptoms are 
rated 10 percent disabling.

After a review of the entire record, the Board finds that the 
veteran's disability from degenerative joint disease of the 
cervical spine is not manifested by compensable limitation of 
motion.  During the VA examination, cervical motion was full 
and without pain.  During outpatient treatment in August 
1994, the veteran complained of neck pain.  However, flexion 
was 40 degrees, extension was 25 degrees and lateral flexion 
to the left and right was 35 degrees.  Right rotation was 40 
degrees and left rotation was 60 degrees.  During the 
December 1994 functional assessment, a physical therapist 
described the veteran's cervical range of motion as being 
within normal limits although the left trapezius muscle was 
painful with rotation and lateral flexion.  The Board further 
finds that the veteran does not have arthritis of two or more 
major joints or two or minor joint groups such as would 
entitle him to a 10 percent rating on that basis.

The Board also finds that the veteran's neck disorder is not 
manifested by mild recurring attacks of symptoms compatible 
with sciatic neuropathy.  The record contains no evidence of 
radiating pain to the upper extremities, or of motor or 
sensory deficit or hyporeflexia.

In the absence of evidence of compensable limitation of 
motion of the cervical spine, or of degenerative arthritis 
affecting two or more major joints or two or more minor joint 
groups, or of symptoms of radiculopathy associated with this 
neck disorder, the Board concludes that the criteria for a 
compensable schedular rating have not been met.  The Board 
also concludes that the veteran's disability picture from his 
cervical spine disorder does not more closely approximate the 
criteria for the next higher schedular rating.

D.  Knee Disorders

In March 1983, the veteran complained of his knees swelling.  
The examiner could not find evidence of any significant 
organic pathology.  However, during treatment in March 1984, 
an examiner noted mild effusion of the left knee.  There was 
no significant ligament laxity except for minimal medial 
collateral ligament laxity on the left.  There was 
retropatellar crepitus, greater on the left than right.  
There was also some lateral patellar laxity on the left.  The 
examiner recorded an impression of bilateral chondromalacia 
patellae with patellofemoral syndrome of left knee.  X-rays 
taken in August 1986 revealed what appeared to be a bipartite 
patella on the right.  Minimal spurring at the tibial spine 
was present.  There was a prominence of the superior aspect 
of the patellofemoral articulation bilaterally, involving the 
lateral facet.  An August 1990 radiographic report indicated 
that the right knee showed a fracture of the patella.  X-rays 
of the left knee showed no fracture, dislocation, or 
demonstrable bone or joint pathology.

During the September 1993 VA examination, the veteran gave a 
history of bilateral knee injuries in 1989 that were 
diagnosed as patellar dislocations.  He reported that he had 
worn knee braces.  He denied any dislocations in the previous 
three years.  On examination, his gait was normal.  The right 
knee examination was essentially negative.  There was no 
crepitus, no instability, no swelling, and no pain on motion.  
The left knee showed minimal instability of the medial side.  
There was no swelling, crepitus, or pain on motion.  X-rays 
of the left knee were normal.  The examiner reported a 
diagnosis of dislocation of both patellae by history.

The veteran's knee disabilities have been evaluated by the RO 
utilizing Diagnostic Code 5257.  Under that diagnostic code, 
impairment of the knee is based on the degree of recurrent 
subluxation or lateral instability:  10 percent when slight, 
20 percent when moderate, and 30 percent when severe.

During his testimony, the veteran did not assert that his 
right knee disorder was manifested by locking or instability.  
His complaint was that the knee was painful after prolonged 
standing, walking, and cycling.  He also testified that his 
left knee was also painful after prolonged standing, walking, 
and cycling.  He stated that the knee sometimes gave away, 
but not often.  He said that he had worn a brace on the knee 
during his active service.

The records of VA outpatient treatment contain no indication 
that the veteran sought or received treatment for his knees.  
The Board notes that during a functional assessment in 
December 1994, the veteran was able to walk in excess of 
1,000 feet on level surfaces, on ramps about 60 feet long, 
and on four flights of stairs with no problems.

The Board has reviewed the entire record and finds that the 
preponderance of the evidence is against the grant of a 
compensable rating for the veteran's right knee disorder.  
During the VA examination, the right knee was normal.  No 
instability was noted.  There was no pain on motion.  The 
left knee had no pain on motion, no crepitus, no swelling, 
and only minimal instability on the medial side.  The 
objective clinical data in the record does not support a 
finding that the veteran has compensable disability from the 
service connected left knee disorder.  The Board concludes 
that the criteria for a compensable rating under Diagnostic 
Code 5257 for either of the veteran's knee disorders has not 
been met.

The Board has considered whether compensable ratings are 
assignable under other diagnostic codes that pertain to knee 
disability.  The other pertinent diagnostic codes evaluate 
knee disability on the basis of ankylosis or limitation of 
flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5260, 5261 (1999).  The veteran has not asserted, 
nor does the evidence indicate, that either of his knees is 
ankylosed, nor is there any limitation of knee motion.  
Therefore, the other diagnostic codes pertinent to a knee 
disability are not for application in this case.

The Board has also considered the provisions of 38 C.F.R. §  
4.7 (1999).  The Board finds that the veteran's disability 
picture from bilateral chondromalacia of the knees does not 
more closely approximate the criteria for the 10 percent 
ratings under diagnostic codes 5257, 5260 and 5261.  There is 
no evidence of slight, recurrent subluxation or instability 
in either knee, and there is no showing of limitation of 
flexion or extension.

The Board concludes that the requirements for compensable 
schedular ratings for the veteran's knee disabilities have 
not been met or approximated.

E.  Carpal Tunnel Syndrome

Service medical records show that in August 1993, the veteran 
complained of numbness in his right arm and hand.  On 
examination, Tinel's sign was negative but Phalen's maneuver 
reproduced symptoms.  The diagnosis was right carpal tunnel 
syndrome.  Medication and a wrist splint were prescribed.  
During follow-up treatment two weeks later, the veteran 
complained of inability to write secondary to pain.  The 
examiner found no hand atrophy, but noted reduced sensation 
to pin prick in the first three fingers.  After 
electromyographic studies in September 1993, the veteran was 
diagnosed to have bilateral carpal tunnel syndrome, worse on 
the right.

During the December 1993 VA examination, the veteran's 
current complaints did not pertain to his hands or arms.  On 
examination, the wrists were normal.  There was normal range 
of motion.  There was no swelling and no pain to palpation.  
The diagnostic impression was bilateral carpal tunnel 
syndrome by history.

The RO has rated the veteran's disability from bilateral 
carpal tunnel syndrome as zero percent disabling by reference 
to Diagnostic Code 8515 by analogy.  Under that diagnostic 
code, mild, incomplete paralysis of the median nerve is rated 
10 percent disabling.  Moderate, incomplete paralysis of the 
median nerve is rated 30 percent disabling on the major side, 
and 20 percent disabling on the minor side.  Severe, 
incomplete paralysis of the median nerve is rated 50 percent 
disabling if on the major side, and 40 percent disabling if 
on the minor side.  Complete paralysis of the median nerve is 
rated 70 percent disabling on the major side and 60 percent 
disabling on the minor side.

A diagnosis of bilateral carpal tunnel syndrome was made 
after VA electromyographic and nerve conduction velocity 
studies in November 1994.  The results were compatible with 
bilateral carpal tunnel syndrome, worse on the right than 
left, with moderate motor and sensory involvement on the 
right and mild motor and sensory involvement on the left.  
Notes of occupational therapy made in February and March 1995 
indicate that the veteran was provided with bilateral splints 
and was instructed on splint care, precautions, and wearing 
schedule.  He was also given instruction on pain reduction 
and hand positioning.  In March 1995, he was instructed on 
therapeutic exercises to increase and maintain strength of 
grip, grasp, and pinch.  The veteran reported decreased pain.  
No further occupational therapy was recommended.

The Board has considered the findings recorded after the VA 
test in November 1994, which characterized the sensory and 
motor involvement from the veteran's carpal tunnel syndrome 
as mild on the left and moderate on the right.  However, such 
descriptions do not characterize the level of functional 
disability, which the clinical evidence indicates is, at 
worst, minimal.

Having reviewed the entire record, the Board finds no 
evidence that the veteran has any functional limitation 
associated with his bilateral carpal tunnel syndrome.  During 
the December 1994 functional assessment, he performed 
normally on tests requiring hand tool dexterity and assembly 
and disassembly of nuts and bolts.  During other tests 
requiring the use of his hands, he did not complain of 
symptoms of weakness, numbness, tingling or pain.  The Board 
concludes that the preponderance of the evidence is against 
the grant of a compensable rating for carpal tunnel syndrome 
on the left and right.  The veteran's disability picture from 
carpal tunnel syndrome does not more closely approximate the 
criteria of the next higher rating of 10 percent, since no 
functional impairment has been demonstrated.

F.  Prostatitis

During in-service treatment in June 1980, the veteran 
complained of painful ejaculation and perineal pain.  An 
examiner noted an impression of "prostatosis."  Thereafter, 
the veteran continued to receive treatment for prostatitis.  
A history of chronic prostatitis was noted during urology 
treatment in 1989.  In April 1993, the veteran again 
complained of painful ejaculation and gave a history of 
hesitancy.  A provisional diagnosis of chronic prostatitis 
was recorded.

During the VA examination in September 1993, the veteran 
reported occasional recurrences of prostatitis since it was 
first diagnosed in 1978.  On examination, his prostate was 
not enlarged or boggy.  No nodules were palpable.  The 
examiner's diagnosis was acute prostatitis by history.

The RO has evaluated the veteran's disability from 
prostatitis utilizing Diagnostic Code 7527.  Under that 
diagnostic code, infections or hypertrophy of the prostate 
gland are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  Voiding dysfunction is 
rated as urine leakage, urinary frequency, or obstructed 
voiding.  Continual urinary leakage requiring the wearing of 
absorbent material which must be changed less than two times 
per day is rated 20 percent disabling.  If the required 
absorbent material must be changed two to four times per day, 
a 40 percent rating is assigned.  If urinary leakage requires 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day, a 60 
percent disability rating is assigned.  If prostatitis is 
manifested by urinary frequency with daytime voiding interval 
between two and three hours, or awakening to void two times 
per night, a 10 percent rating is assigned.  If the daytime 
voiding interval is between one and two hours or requires 
awakening to void three to four times per night, a 20 percent 
rating is assigned.  Where the daytime voiding interval is 
lees than one hour, or there is awakening to void five or 
more time per night, a 40 percent rating is assigned.  
Obstructed voiding is rated as noncompensable where there is 
obstructive symptomatology with or without stricture disease, 
requiring dilatation one to two time per year.  Marked 
obstructive symptomatology, including hesitancy, slow or weak 
stream, decreased force of stream, is rated 10 percent 
disabling if manifested by one or any combination of the 
following:  1) Post void residuals greater that 150 cubic 
centimeters; 2) Uroflowmetry showing markedly diminished peak 
flow rate (less than 10 cubic centimeters per second); 3) 
Recurrent urinary tract infections secondary to obstruction; 
or 4) Stricture disease requiring periodic dilatation every 
two to three months.  Obstructed voiding manifested by 
urinary retention requiring intermittent or continuous 
catheterization is rated 30 percent disabling.  Urinary tract 
infection requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management is rated 10 percent disabling.  
Recurrent symptomatic infection requiring drainage or 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management is rate 30 
percent disabling.  38 C.F.R. § 4.115a (1999).

The Board has reviewed the entire record and finds no 
evidence that indicates that the veteran has any symptoms of 
urinary tract infection, obstructed voiding, urinary 
frequency, or urine leakage requiring the wearing of 
absorbent material.  During the VA examination, the veteran 
reported a history of prostatitis but did not have current 
complaints.  The examiner found no clinical indications of 
ongoing pathology.  Therefore, the Board concludes that the 
criteria for a compensable rating for prostatitis with benign 
prostatic hypertrophy have not been met or approximated.  
38 C.F.R. § 4.7 (1999).

G.  Sinusitis with Allergic Rhinitis

Service medical records show that the veteran showed symptoms 
of hay fever in June 1976.  He complained of sinus congestion 
and hay fever in May 1978.  Subsequently dated service 
medical records show that he veteran had recurrent complaints 
of symptoms of nasal congestion, sneezing, and rhinitis.  He 
was treated with antibiotics for such symptoms in May 1980.  
In June 1981, the veteran was diagnosed to have sinusitis.  
Again, he was treated with antibiotics.  Subsequently dated 
service medical records show recurrences of sinusitis and 
allergic rhinitis.  His symptoms of nasal congestion, 
sneezing, coughing, and shortness of breath were diagnosed as 
allergy syndrome in July 1991.  His history of sinusitis and 
allergic rhinitis was noted at his medical examination for 
separation from service.

During a VA examination in December 1993, the veteran gave a 
history of perennial symptoms of epistaxis, post-nasal drip, 
blood-shot eyes, and nasal and throat irritation.  On 
examination, his nasal mucosa were erythematous with clear 
drainage.  The right inferior turbinate showed edema.  X-rays 
showed a mucocele in the left maxillary sinus.  The examiner 
reported a diagnosis of allergic rhinitis by history.

The veteran was granted service connection sinusitis with 
mucocele and allergic rhinitis by the April 1994 rating 
decision.  The disability was rated 10 percent disabling 
utilizing former Diagnostic Code 6513.  The rating was 
increased to 10 percent by the RO's March 1998 rating 
decision, effective from October 1, 1993.

The Board notes that the RO has considered the veteran's 
disability from sinusitis under both the former and revised 
rating criteria for respiratory disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so).  Under the 
former rating criteria, a 10 percent rating is assigned for 
moderate sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches.  A 30 percent rating is assigned 
for severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, or purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is assigned for postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Codes 6513 (1996).  
Under the revised rating criteria, a 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or: more than six non-
incapacitating episode per year of sinusitis characterized by 
headaches, pain, purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6513 
(1999).  An incapacitating episode of sinusitis means one 
that requires bedrest and treatment by a physician.

In August 1997, the veteran underwent a VA nose and sinus 
examination.  The examination report contains findings which 
address the rating criteria under both the former and revised 
regulations.  The veteran reported a 20-year history of 
symptoms of allergic rhinitis, including nasal congestion, 
watery rhinorrhea, sneezing, and post-nasal drip.  His 
symptoms occurred year round with varying degrees of 
severity.  He had periods of near complete nasal obstruction 
five to six times per year.  He reported that he sought 
treatment at least one to two time per year for such 
symptoms.  He also reported that he required treatment two to 
three times per year with antibiotics for sinusitis.  He told 
the examiner that the episodes of sinusitis caused him to 
feel tired and weak but did not cause him to miss work.  The 
examiner noted that there was no history of nasal fracture, 
sinus surgery, or nasal polyps.  Between episodes, he had no 
symptoms of nasal obstruction or decreased air flow through 
his nose.  He experienced some relief by taking Vacenase.  An 
allergy work-up in 1995 showed allergic reactions to molds 
and tree, weed, and grass pollens.  The examiner reviewed the 
claims folder and noted the occasions on which the veteran 
was treated with antibiotics for sinusitis in 1982, 1985, 
1991, November 1994, and February 1995.  On examination, the 
veteran's nose was normal in all respects except for a mild 
nasal septum deviation to the right.  The middle meatus and 
middle turbinate were normal on the right, except for slight 
narrowing secondary to the septal deviation.  The spheno-
ethmoid area, olfactory area, and superior turbinate area on 
the right could not be visualized secondary to the deviated 
septum.  The pertinent diagnoses were:  history of allergic 
rhinitis significant for at least 20 years; intermittent 
periods of acute sinusitis brought on and exacerbated by 
allergic rhinitis; and septal deviation to the right causing 
no airway obstruction.

A VA systemic conditions examination was also conducted in 
August 1997.  The veteran gave a history of recurrent sinus 
infection which contributed to nasal congestion.  He reported 
that he had been treated with antibiotics in May 1995, when 
he took erythromycin for approximately 10 days.  He also 
received a course of erythromycin during the preceding year.  
His subjective complaints included daily congestion, 
irritation, rhinorrhea, post nasal drip, sneezing, and eye 
irritation.  A nasal examination revealed pale nasal mucosa 
which was edematous, with a clear discharge.  There was a 
nasal crease extending across the bridge of the nose.  Sinus 
X-rays revealed no indication of significant mucosal 
thickening or defects in the bony margins of the sinuses.  
Computed tomography scanning of the sinuses showed very 
minimal mucosal thickening.  The examiner who conducted the 
clinical examination reported diagnoses of allergic rhinitis 
and allergic conjunctivitis.  The examiner expressed doubt 
that the veteran had been having sinusitis.  Rather, in the 
examiner's opinion, the veteran was experiencing allergic 
rhinitis.

VA outpatient treatment records show that the underwent a 
ear, nose, and throat evaluation in November 1994.  He had 
complaints of sinus headache, sinus squeeze, sneezing, and 
yellow, occasionally bloody nasal discharge.  An examiner 
noted an assessment of allergic rhinitis.  The veteran was 
treated with erythromycin in April 1995 for acute bronchitis.  
Notes of an allergy consultation contain an assessment of 
allergic rhinitis and conjunctivitis.

The Board has reviewed the entire record.  The Board has 
found no clinical evidence that the veteran's sinusitis is 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, or purulent discharge or crusting 
reflecting purulence, nor any medical evidence that the sinus 
disorder results in three or more incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  While the record does show that the 
veteran was treated with antibiotic medication in April 1995, 
such treatment was apparently for acute bronchitis.  The 
records contained in the claims file do not document either 
the number or severity of episodes of sinusitis that would 
support the assignment of a rating in excess of 10 percent.  
The Board concludes that the criteria for a schedular rating 
in excess of 10 percent for sinusitis have not been met.

The Board notes that unlike the former rating schedule, the 
revised rating schedule has a separate diagnostic code for 
allergic rhinitis.  Diagnostic Code 6522 provides for a 30 
percent rating for allergic rhinitis with polyps and a 10 
percent rating for allergic rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  The record 
contains no indication that the veteran has nasal polyps or 
the degree of nasal passage obstruction that would support a 
rating of 10 percent for allergic rhinitis.

The Board concludes that the criteria for a rating in excess 
of 10 percent for sinusitis with allergic rhinitis have not 
been met or approximated.

III. Extraschedular and other Consideration

In reaching its decision regarding the ratings of the 
veteran's service-connected disabilities, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestation and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  Where the 
disability results from trauma, the original injury has been 
reviewed.  The functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1996).

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

As discussed above, the impairments associated with the 
veteran's service-connected musculoskeletal disabilities are 
not manifested by the factors listed in 38 C.F.R. § 4.45.  
For example, the records of treatment and examination do not 
show the presence of swelling, deformity, atrophy of disuse, 
instability of station, or disturbance of locomotion.  Nor 
has the veteran asserted the presence of such factors as 
excess fatigability, incoordination, or impaired ability to 
execute skilled movements smoothly.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  As discussed above, there is a wide 
range of higher schedular ratings for each of the veteran's 
service-connected disabilities, but the preponderance of the 
clinical evidence in this case does not support the 
assignment of such higher ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for any of his service-connected 
disorders.  Nor is it shown that he requires frequent 
treatment of such disorders or that they otherwise so 
markedly interfere with employment as to render application 
of regular schedular standards impractical.  The Board 
concludes that such of the veteran's service-connected 
disabilities that are rated as compensable under schedular 
criteria are adequately compensated by the ratings discussed 
in this decision.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.



ORDER

Increased ratings for right and left foot calcaneal spurs, 
lumbar stenosis with bulge at L4-5, degenerative joint 
disease of the cervical spine, bilateral chondromalacia of 
the knees, bilateral carpal tunnel syndrome, chronic 
prostatitis with benign prostatic hypertrophy, and sinusitis 
with allergic rhinitis are denied.  The appeals for an 
increased rating for hypertension with grade I-II systolic 
murmur and for TDIU are dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

Citation Nr: 0030185	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-10 588	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant served on active duty from September 1st to 
October 18th, 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office.  In a March 2000 
decision, the Board denied entitlement to service connection 
for hypertension.  Reconsideration of that decision has been 
ordered by the authority granted to the Chairman in 38 
U.S.C.A. § 7103 (West 1991 & Supp. 2000) and the case is now 
before a Reconsideration panel of the Board.  This decision 
replaces the decision of March 2000 on the issue of 
entitlement to service-connection for hypertension. 

The Board is required by law to proceed as though the initial 
Board decision had never been entered, and, instead, to 
conduct a de novo review "based on the entire record of the 
proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation."  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 
see also Boyer v. Derwinski, 1 Vet. App. 531 (1991).  

REMAND

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000). 

In a letter dated June 9, 1997 the veteran stated that his 
physician prior to service was Dr. King who, at some time 
after service in 1972 or 1973, had stated that the veteran 
did not have hypertension prior to service but that Dr. King 
had been dead for "a long time and no records are 
available."  

From the record it is unclear whether the physician who 
reportedly had informed the veteran's mother that the veteran 
had a slight heart murmur which would eventually resolve was 
the Dr. King who had treated the veteran prior to service.  
This matter should be clarified.  Similarly, although Dr. 
King is now deceased, an attempt should be made to locate the 
custodian of any records of Dr. King, if such records still 
exist and to obtain such records.  

Clarification is also in order as to the records and 
information that were made available to Dr. T. R. Lugus to 
form the basis for his June 1997 opinion that the veteran's 
hypertension developed after September 1, 1972.  Similarly, 
clarification is also in order as to what records and 
information were available to Dr. L. R. Day to form the basis 
for his June 1998 opinion that there was ample evidence that 
hypertension developed shortly after the beginning of boot 
camp training.  Also, all records of treatment or evaluation 
of the veteran in the possession of those physicians, which 
are not already on file, should be obtained.  

While in February 1997 the RO attempted to obtain records of 
the veteran's hospitalization in 1977 at the Pardee Hospital, 
no inquiry was made as to whether there were any earlier 
records available from that facility.  Thus, an attempt 
should be made to obtain not merely a copy of the discharge 
summary of the veteran's September 1977 hospitalization at 
that facility but all records of that hospitalization and any 
other records pertaining to the veteran prior to 1977. 

Finally, the Board observes that when necessary or requested 
the veteran must cooperate with the VA in obtaining evidence.  
If a veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (reconsideration 
denied, 1 Vet. App. 406 (1991)).  In Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) it was stated that this was 
particularly true where "[t]he factual data required, i.e., 
names, dates and places, are straightforward facts and do not 
place an impossible or onerous task on appellant."  

Accordingly, the case is remanded for the following actions:

1.  The RO should contact both the 
veteran and his mother and father, at 
the addresses provided in their November 
1997 affidavits, and request that they 
provide such information as is available 
to them concerning the identity and 
location of any medical source(s) who 
may have informed either, or both, of 
them prior to the veteran's military 
service that the veteran had a heart 
murmur.  

The RO should follow-up all pertinent 
leads and if there is sufficient 
information obtained, should take the 
appropriate steps to obtain all relevant 
records.  

2.  The RO should contact the veteran, 
and if necessary his mother and father, 
and request that they provide any 
available information as to the current 
custodian of any and all records of Dr. 
King pertaining to the veteran.  If 
sufficient information is received, the 
RO should obtain all relevant records, 
which should be associated with the 
claim file.  

3.  The RO should contact Dr. T. R. 
Lugus and Dr. L. R. Day and request that 
they clarify what records and 
information were available to them to 
form the bases for their opinions.  All 
records of treatment or evaluation of 
the veteran in the possession of those 
physicians, which are not already on 
file, should be obtained.

4.  The RO should again attempt to 
obtain all records of the 1977 
hospitalization of the veteran not 
already on file from the Pardee 
Hospital, as well as any and all records 
prior to 1977 pertaining to the veteran.  

After compliance with the above, the RO should readjudicate 
the claim.  If the benefit sought, is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.  However, 
the veteran is advised that his cooperation is essential.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


______________________			__________________________
     Bettina S. Callaway				  Thomas J. Dannaher	
     Veterans Law Judge			            Veterans Law 
Judge
Board of Veterans' Appeals			       Board of 
Veterans' Appeals


		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



Citation Nr: 0008718	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1st to 
October 18th, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in May 1997 by the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The service medical records reflect that during routine 
screening the appellant reported a history of a heart 
murmur.  He was referred to the Cardiology Clinic and on 
September 8th, 1972, a diagnostic impression of 
hypertension was noted.

2. The appellant was referred for Medical Board evaluation 
during which he reported that he was examined several 
years prior to service entry and was told that his blood 
pressure was elevated.  The Medical Board diagnosed 
hypertension and concluded that it existed prior to 
service entry and was not shown to have been aggravated by 
the appellant's short tenure in the service.

3. A private physician indicated in a June 1997 statement 
that it is impossible to state in clear and unmistakable 
terms that the appellant's hypertension pre-existed 
service based upon the information available to him.

4. In a May 1998 statement, a VA cardiologist indicated after 
careful review of the appellant's medical records, that 
the appellant had evidence of hypertension prior to 
service entry and that there was no increase in pathology 
during service.

5. A statement from a private physician dated in June 1998 
noted that after review of records supplied by the 
appellant, there was no evidence of hypertension at the 
time of service entry and there is ample evidence he 
developed hypertension shortly after beginning boot camp.  
He further concluded that the appellant's hypertension 
developed while he was on active duty.

6. The appellant's hypertension, first diagnosed 7 days after 
service entry was found to exist prior to service and did 
not increase in severity due to his short tenure on active 
duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R.§§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for hypertension is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
assertions regarding the diagnosis of this disorder during 
service coupled with the statements from private physicians 
which conclude that the current disability had its onset 
during service are deemed sufficient to render the claim 
plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 3.304(b), veterans will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

Factual Background

The service medical records reflect that on service entrance 
examination dated September 1st, 1972, no cardiovascular 
system abnormalities were noted and the appellant's blood 
pressure was recorded as 138/68.  However, on September 6th, 
1972, during the initial screening physical examination, the 
appellant reported a history of a heart murmur.  A diagnostic 
impression to rule out organic heart disease was noted and 
the appellant was scheduled for a cardiology consultation.  
On September 8th, 1972, the appellant underwent evaluation 
for the reported heart murmur.  During the examination, the 
appellant's blood pressure was reported as 160/90 and 170/95.  
The diagnosis was hypertension and the appellant was referred 
to a Medical Board for evaluation.

In October 1972, the Medical Board examination was conducted.  
The appellant reported that approximately two to three years 
prior to service entry he had a routine examination and was 
told that his blood pressure was elevated.  He indicated that 
he had undergone several examinations since that time and was 
not told he had high blood pressure.  It was further noted 
that the appellant made no mention of hypertension on service 
entrance examination.  On physical examination the 
appellant's fundi revealed arteriolar tortuosity.  A Grade 
II/VI systolic murmur was heard along the left sternal 
border.  Blood pressure readings were 160/90 supine, 
bilaterally and 170/95 standing in the left arm and readings 
taken at Parris Island, South Carolina were noted to be 
156/100, 150/70, 142/80, 138/88, 144/92 and 132/84.  The 
diagnosis was hypertension which existed prior to service.  
It was further noted that the recommended disposition was 
that the appellant be discharged as "enlisted in error."

In a statement dated in June 1997, a private physician noted 
to be a family practitioner, indicated that it is impossible 
to state in clear and unmistakable terms that the appellant's 
hypertension was pre-existing prior to September 1st, 1972, 
based upon the information he had available.  It was further 
noted that it is plausible that the hypertension noted in mid 
to late September 1972 actually developed after September 
1st, 1972.
In May 1998, an expert opinion was obtained from a VA 
cardiologist.  It was noted after review of the appellant's 
medical records including his service medical records, that 
the appellant had hypertension during and prior to enlisting 
in the service in September 1972.  It was further noted that 
the clinical records do not provide evidence of an increase 
in pathology of pre-existing hypertension during active duty.

In June 1998, a private physician noted that based upon 
review of medical records supplied by the appellant there was 
no evidence of hypertension at time of service entry and that 
there is ample evidence that he developed hypertension 
shortly after beginning boot camp.  However, it was further 
noted that there is no way of really knowing for sure.  The 
physician concluded that based upon the above, the appellant 
developed hypertension while on active duty.

Analysis

After review of the above evidence of record, the Board 
concludes that the weight of the evidence is against the 
appellant's claims that he developed hypertension during his 
short tenure on active duty.  In reaching this conclusion, 
the Board finds the documented reports during service coupled 
with the opinion from the VA cardiologist to be of greater 
probative value than the opinions from the private physicians 
dated in 1997 and 1998.  

The diagnosis of hypertension 7 days after service entry 
viewed in light of the service department's finding that the 
disorder existed prior to service entry weighs against the 
private physician's conclusion that hypertension developed 
during the appellant's period of active duty.  In addition, 
the appellant's short tenure on active duty coupled with the 
lack of pertinent findings of aggravation as well as the VA 
cardiologist's May 1998 opinion to that effect, weighs 
against the conclusion that the preexisting disorder 
increased in severity during that time period.

Initially, the Board notes that the information reported by 
the appellant during service to the effect that he had a 
heart murmur and that he was told he had elevated blood 
pressure readings prior to service entry are deemed to be of 
greater probative value than his statements to the contrary 
which were provided within the context of this claim for 
compensation benefits.  Furthermore, the findings reported 
during service and the May 1998 opinion from the VA 
cardiologist are deemed to be clear and convincing in nature 
and as such, rebut any presumption of soundness provided by 
38 C.F.R. § 3.304(b) based upon the lack of any abnormalities 
identified on service entrance examination.  

With respect to the opinions offered by the private 
physicians, while both physicians indicated that they 
reviewed records supplied by the appellant, it is unclear 
which records were actually provided for review.  In this 
regard, neither physician provided any comment regarding the 
appellant's reported history of elevated blood pressure prior 
to service entry during the Medical Board examination nor was 
there any comment on the fact that he was diagnosed with 
hypertension 7 days after service entry.  Given the lack of 
acknowledgment of these significant facts, the Board 
concludes that these physician's were not provided with the 
appellant's complete records as found within the claims 
folder.  As such, the probative value of these opinions is 
deemed to be diminished in the absence of any indication to 
the contrary.  

Furthermore, the first opinion dated in June 1997 was offered 
by a family practitioner and his opinion to the effect that 
it is impossible to state in clear and unmistakable terms 
that the hypertension was preexisting prior to September 1st, 
1972 and that it is plausible that the hypertension actually 
developed after September 1st, 1972, is somewhat inconclusive 
in nature and is rebutted by the VA cardiologist in his May 
1998 opinion.  With respect to the second opinion, there is 
no indication within the record as to this physician's area 
of practice.  Moreover, this opinion, as noted above, is also 
based upon records supplied by the appellant and the 
conclusion that the appellant developed hypertension during 
service is based upon those records.  The lack of any comment 
regarding the reported history of elevated blood pressure 
readings, the fact that the appellant's fundi were found to 
reveal arteriolar tortuosity on examination during service 
and the fact that hypertension was diagnosed 7 days after 
service entry leads to the conclusion that the private 
physician based his opinion on incomplete records.  

In contrast to the above, the opinion provided by the VA 
cardiologist in May 1998 specifically indicated that the 
appellant's medical records as found within the claims folder 
were reviewed.  After review of these records, the 
cardiologist indicated that the appellant had evidence of 
hypertension prior to his entry into service and that there 
was no increase in pathology during active service.  Taken 
together, the evidence documented during service and the 
opinion offered by the VA expert is found to outweigh those 
opinions provided by the private physicians.

Although the appellant has submitted statements from his 
parents to effect that they were unaware of hypertension 
prior to his period of active duty, it is his reports during 
service of being told by a physician he had elevated blood 
pressure readings prior to service entry as well as the 
findings noted only several days after entry onto active duty 
which serves as the basis for the conclusion that this 
disability existed prior to service.  

In view of the above and the lack of any additional evidence 
to confirm that hypertension did not exist prior to service 
and in fact, had its onset within 7 days of service entry, 
entitlement to service connection for hypertension is not 
warranted.


ORDER

Service connection for hypertension is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


Citation Nr: 0028861	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for chronic urinary tract infections claimed 
as due to medical treatment provided at a VA facility from 
February 1973 to July 1973.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a low back disorder claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


VACATUR

The veteran had active duty from January 1966 to January 
1968.  

The Board issued a decision in this case in August 2000.  In 
October 2000, the veteran's representative, Paralyzed 
Veterans of America (PVA), filed a motion to vacate that 
decision.  Specifically, PVA states that, contrary to a 1997 
settlement agreement between VA and PVA, it did not have the 
opportunity to review the claims folder and present written 
argument on the case after the veteran's videoconference 
hearing.  Therefore, PVA argues that the veteran has been 
denied due process and moves to vacate the Board decision.      

In order that the veteran be afforded every consideration in 
accordance with due process of law, the Board of Veterans' 
Appeals decision dated August 30, 2000, is hereby VACATED in 
its entirety.  

PVA will be permitted to review the case and submit 
additional written argument on the matter.  Thereafter, a 
decision will be rendered as if the August 30, 2000 decision 
had not been entered.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



Citation Nr: 0023136	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for chronic urinary tract infections claimed 
as due to medical treatment provided at a VA facility from 
February 1973 to July 1973.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a low back disorder claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and L.R.
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 and March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The case returns to the Board following remands to the RO in 
April 1998 and November 1999.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's chronic urinary tract infections and any injury 
or disease incurred during his VA hospitalization from 
February 1973 to July 1973.

2.  No complex or controversial medical question has been 
presented in this case.

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged low back disorder and any injury or 
disease incurred during his VA hospitalization from February 
1973 to July 1973.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for chronic urinary tract 
infections claimed as due to medical treatment provided at a 
VA facility from February 1973 to July 1973 is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5109, 7109 (West 1991); 38 C.F.R. 
§ 20.901 (1999).

3.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a low back disorder 
claimed as due to medical treatment provided at a VA facility 
from February 1973 to July 1973 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1998).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) (effective for claims filed 
on or after October 1, 1997, the statute requires negligence 
as the proximate cause of the death or additional 
disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to medical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81.  

Specifically, a well grounded claim under 38 U.S.C.A. § 1151 
requires the following: 1) medical evidence of a current 
disability; 2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jimison v. West, 13 Vet. App. 
75, 78 (1999); Jones v. West, 12 Vet. App. 460, 464 (1999).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Jimison, 13 Vet. 
App. at 78; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
purposes of determining whether a claim is well grounded, the 
Board presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

1.  Chronic Urinary Tract Infections

The veteran seeks entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for chronic urinary tract infections, 
which he claims were caused by injuries sustained during 
catheterizations performed while hospitalized at a VA medical 
facility.  

When reviewing the evidence of record in conjunction with the 
three requirements for a well grounded claim, the Board 
observes, first, that the veteran suffered from chronic 
urinary tract infection s following his January 1973 
automobile accident until he underwent surgery for chronic 
prostatitis in 1989.  The first evidence of a urinary tract 
infection was in a January 1973 transfer summary from the 
Firmin Desloge Hospital to the VA medical facility.  It was 
noted on transfer that the veteran had pseudomonas urinary 
tract infection with no improvement noted. Because the 
veteran initially submitted this claim in 1984, when the 
infections were still occurring, the Board finds this 
evidence sufficient to demonstrate current disability under 
these particular circumstances.   

Second, VA records dated in March 1973 reveal that the 
veteran suffered traumatic catheterizations that resulted in 
two separate false passages in the bulbous urethra from 
previous traumatic catheterizations.  Notes dated in May 1973 
indicated that another false passage was created by 
intermittent catheterization begun after the previous two 
false passages healed.     

However, the Board finds that the third requirement for a 
well grounded claim is not met in this case.  That is, there 
is no competent medical evidence of a nexus between the 
chronic urinary tract infections and the false passages in 
the urethra shown during the VA hospitalization.  For 
example, in a January 1984 statement, O.W. Pflasterer, M.D., 
related the opinion that the veteran's recurrent urinary 
tract infections were directly related to his neurogenic 
bladder, which he sustained in an accident causing him to be 
a paraplegic.  

Moreover, as shown in the addendum to the November 1998 VA 
genitourinary examination, the examiner reviewed the records 
of VA treatment from February to July 1973, as well as 
findings from the current examination and the December 1998 
flexible cystoscopy.  He noted that a traumatic 
catheterization by the nursing staff in March 1973 resulted 
in a false passage in bulbar urethra.  Over the next 14 
years, the veteran had frequent urinary tract infections and 
prostatitis.  The examiner indicated that these infections 
could not be attributed to the false passage of March 1973 
unless the veteran subsequently developed a urethra 
stricture.  However, he could find no documentation 
indicating that the veteran developed a bulbar urethral 
stricture after March 1973.  In addition, the current 
cystoscopic examination showed no evidence of urethral 
narrowing throughout the anterior and posterior urethra.  
Because the bulbar urethra had a normal caliber in December 
1998, the examiner did not feel that the traumatic 
catheterization of March 1973 resulted in any long-term or 
sustained urethral injury or disability.  He concluded: (1) 
that the urethra was traumatized in the bulb by false passage 
of a catheter in March 1973; (2) that the false passage to 
the urethra in 1973 healed well by conservative measures and 
no stricture or long-term damage to the urethra resulted, as 
confirmed by the recent cystoscopy; and (3) that the 
veteran's history of years of chronic urinary tract 
infections/prostatitis was not the result of traumatic 
catheterizations that occurred during the VA hospitalization 
in question.   

During his June 1997 hearing, the veteran testified that more 
than one doctor had told him that the traumatic 
catheterizations and resulting false passages caused his 
urinary tract infections.  Generally, the veteran's testimony 
on this point is not sufficient to establish a well grounded 
claim.  "[T]he connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. at 77.

To support his testimony, he submitted statement from Dr. 
Pflasterer dated in June 1997.  Dr. Pflasterer related that 
the veteran suffered a spinal injury in January 1973 that 
resulted in paraplegia and a neurogenic bladder.  Thereafter, 
he required frequent treatment for cystitis and 
pyelonephritis.  He underwent a sphincterotomy in 1973 and 
prostate surgery in 1989.  Dr. Pflasterer stated that the 
episodes of infections had been less severe and less frequent 
since the surgery.  Clearly, this statement does not suggest 
a causal relationship between the false passages and the 
infections. 

The veteran has repeatedly asserted his own belief that the 
traumatic catheterizations and resulting false passages 
caused his chronic urinary tract infections.  In addition, in 
his October 1998 statement, the veteran indicates that a Dr. 
Basler, a urologist, determined that an infected prostate was 
actually causing the urinary tract infections.  The veteran 
then asserts that the urethra injuries caused the prostate 
infection.  However, because there is no evidence that the 
veteran is trained in medicine, he is not competent to offer 
an opinion on a matter that requires medical knowledge, such 
as a determination of etiology.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, his own opinion 
as to the alleged relationship between VA treatment and his 
urinary tract infections or a prostate infection is not 
competent medical evidence required to establish a well 
grounded claim.   

The Board notes that, with respect to this issue, the 
veteran's representative has requested an independent medical 
expert opinion.  The Board may secure an independent medical 
expert opinion when, in its judgment, such an opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. §§ 
20.901(d).  In this case, as there are no conflicting medical 
opinions of record, the Board finds no medical complexity or 
controversy that would warrant an independent medical expert 
opinion.  Moreover, because the Board has determined that the 
claim is not well grounded, there is no duty to assist the 
veteran in developing his claim.  Morton, 12 Vet. App. at 
486.  

2.  Low Back Disorder

The veteran claims that he suffered a back injury in his 
January 1973 automobile accident and that VA's failure to 
treat that injury resulted in decreased function in his lower 
extremities.  Specifically, he asserts that, while receiving 
his initial treatment at Firmin-Desloge Hospital, a Dr. H. 
ignored his complaints of pain in the lower back.  The 
veteran claims that he was later informed that his T10 
vertebra was fractured and that if he had been treated within 
72 hours of the injury, he would have normal function in his 
legs and no pain.  He claims that Dr. H. was on staff at both 
Firmin-Desloge Hospital and at Jefferson Barracks.  
Therefore, he argues that compensation is in order pursuant 
to 38 U.S.C.A. § 1151. 

Considering the evidence of record, the Board finds that this 
claim is not well grounded.  First, there is no medical 
evidence of record showing a current low back disability.  
The Board acknowledges that the veteran is an incomplete 
quadriplegic, and therefore has little, if any, use of his 
lower extremities.  However, there is no medical evidence 
that suggests that the loss of use of the lower extremities 
is due to anything other than cervical spine trauma incurred 
in the accident.  In addition, reports of X-rays taken 
immediately after the accident are negative for any fracture 
in the thoracic spine.   

Even if the Board assumed that the veteran had a current low 
back disability, the claim is still not well grounded because 
there is no competent medical evidence or physician's opinion 
of record of a nexus between the low back disability and VA 
medical treatment or lack thereof.  On this point, the Board 
emphasizes that the version of 38 U.S.C.A. § 1151 applicable 
in this case specifically allows for compensation for a 
veteran that is injured as the result of hospitalization, 
medical or surgical treatment, pursuit of vocational 
rehabilitation, or examination provided under any of the laws 
administered by the Secretary of VA.  The veteran's treatment 
during the first 72 hours after his accident was provided at 
Firmin-Desloge Hospital and was not provided under any law 
administered by VA.  Therefore, the veteran's argument that 
VA is liable for Dr. H.'s actions while practicing at Firmin-
Desloge Hospital must fail.        

The veteran's assertion that a doctor told him that he would 
have had use of his legs if the T10 fracture had been 
surgically treated within 72 hours does not render his claim 
well grounded.  As discussed above, a lay person's account of 
what a physician purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette, 8 Vet. App. at 77.  There is no private or VA 
medical evidence of record that substantiates the veteran's 
assertion.  Moreover, the veteran spent about one month at 
Firmin-Desloge Hospital.  Any questions he has about 
treatment during the first 72 hours of his care must be 
addressed to that facility.      

Finally, the Board notes that several VA medical record 
entries dated in October 1976 indicate that the veteran 
reported having X-rays in January 1974 ordered by a private 
physician that showed a fracture of the T10 vertebral body.  
However, the mere recording of medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  More 
importantly, the physician recording that report from the 
veteran did not indicate that the fracture was sustained 
during the January 1973 automobile accident or that the 
fracture, or VA's failure to treat the fracture, caused any 
additional disability to the veteran.  Such additional 
opinion is required to provide the nexus opinion necessary 
establish a well grounded claim.  


Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for chronic urinary tract 
infections and a low back disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for 
compensation for the disorders discussed above, he should 
submit competent medical evidence showing a relationship 
between each disorder and injury or disease incurred as a 
result of VA treatment from February 1973 to July 1973.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80.   
Specifically, with respect to the back claim, the veteran may 
wish to submit a statement or records from the private 
physician who purportedly has X-rays showing the T10 
vertebral fracture.   



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for chronic urinary tract infections claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973 is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a low back disorder claimed as due to medical treatment 
provided at a VA facility from February 1973 to July 1973 is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

Citation Nr: 0030406	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  92-55 200	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder other than arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The veteran served on active military duty from May 1951 to 
July 1954, and from February 1955 to February 1957.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  This case was originally 
before the Board in December 1992, at which time the Board 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of entitlement for service 
connection for a back disorder.  Subsequently, a Motion for 
the Reconsideration of that decision was filed with the 
Board.  Reconsideration of the decision was granted by the 
Chairman pursuant to 38 U.S.C.A. § 7103(b) and the case was 
denied by an expanded panel of the Board in May 1996.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  A March 
1999 Order of the Court vacated the May 1996 Board decision 
and remanded the case to the Board for readjudication 
consistent with the Order.  In December 1999, the Board 
remanded the case to the RO for additional development; the 
RO has now returned the case to the Board for appellate 
review.

Service connection was previously denied for a generic "back 
disorder."  The Board notes that the RO issued a rating 
decision in May 2000, in which a claim for service connection 
for degenerative arthritis of the lumbar spine was denied.  
As the veteran has apparently neither initiated nor completed 
the steps necessary for an appeal of that issue, the Board 
has not included it in its consideration of the matter on 
appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The last final decision which addressed the veteran's 
claim of entitlement to service connection for a back 
disorder on any basis was the Board decision of May 1990.  
The appellant was notified of that decision in that same 
month and did not timely complete the procedural steps 
required for an appeal.

3.  The additional evidence submitted since the May 1990 
Board decision is not cumulative or redundant and, when 
viewed with the other evidence on file, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The medical evidence of record includes a diagnosis of 
recurrent lumbosacral strain.

5.  The veteran testified that he suffered an injury to his 
lower back during service.

6.  A private physician has submitted a competent medical 
opinion stating that there is a causal relationship between 
the appellant's current lower back disorder and the reported 
in-service lower back injury.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision denying the veteran's claim 
for service connection for a back disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the May 1990 Board is 
new and material, and it serves to reopen the veteran's claim 
for service connection for a back disorder other than 
arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of entitlement to service connection for a back 
disorder other than arthritis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the Court has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As previously 
noted, the May 1990 Board decision, the last time the back 
disorder claim was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  

The veteran's claim for service connection for a back 
disorder was denied in RO rating decisions in February 1958 
and March 1964.  The veteran was notified of the denial that 
same month and did not appeal.  The veteran later attempted 
to reopen his claim, but the RO issued rating decisions which 
denied the reopening of this claim in November 1984 and 
February 1989; the appellant completed the procedural steps 
necessary for an appeal of the February 1989 rating decision 
that denied reopening.  The Board issued a decision, in May 
1990, in which that rating decision was affirmed.  The 
appellant was notified of the Board decision and did not 
appeal.  Therefore the May 1990 Board decision represents the 
last final decision on any basis.  The appellant's claim may 
be reopened only if new and material evidence has been 
secured or presented since the May 1990 Board decision.  
Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 
6 Vet. App. 523 (1994).

The evidence of record considered by the Board in its May 
1990 decision included the veteran's service medical records; 
reports of December 1957 and January 1963 VA examinations; 
and private medical treatment records dated between 1958 and 
1988 from several different providers. 

The Board has considered each item of evidence which has been 
added to the record since the final May 1990 Board decision 
to determine if it is new and material.  This evidence 
includes various written statements from the veteran; private 
medical records dated from 1967 to 1995; a 1994 summary of 
the veteran's medical history, beginning in 1952, from a 
private treating physician; written statements from the 
veteran's minister, mother, and spouse concerning the onset 
of his back condition; and the testimony of the veteran and a 
friend at a July 1992 hearing at the Board.  

The newly submitted written statements dated June 25, 1998, 
and December 17, 1999, from a private physician, document 
treatment of the veteran from 1967 through the present for a 
back disorder.  More importantly, the physician relates the 
veteran's current back disorder to a back injury sustained by 
the veteran in service.  These statements were obviously 
generated by a medical professional, and therefore, by 
definition, were submitted by one who is deemed to possess 
the requisite medical knowledge to render a medical diagnosis 
and opinion of causation competent.  In addition, this 
information was not considered by the Board in 1990.  

These newly submitted statements are clearly material because 
they address whether the veteran has a current back disorder 
related to service and reflect the duration and extent of 
said disorder.  Consequently, they are evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
They are thus new and material, and the claim for service 
connection for a back disorder other than arthritis is 
reopened on the basis of the newly submitted private medical 
records described herein. 

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), and having reopened the veteran's 
claim, it must now be determined whether the claim is well 
grounded, based upon all of the evidence and presuming its 
credibility.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
Specifically, the Federal Circuit has held that in order for 
a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

In this case, the Board finds the appellant's claim for 
service connection for a back disorder other than arthritis 
to be "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  Private medical records on file, dated from 1967 
to 1993, include several diagnoses of low back disorders.  
The veteran has testified that he sustained back injury in 
service lifting heavy containers of foodstuffs; his military 
occupation specialty during service was cook.  The record 
also contains competent medical opinions relating the 
veteran's current low back disability to back problems he 
demonstrated in service.  Although it is not at all clear 
whether the treating physician relied primarily on the 
veteran's reported history as the basis of the formulation of 
the nexus opinion, the credibility of the evidence is 
assumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Under 
these circumstances, the appellant's claim for service 
connection for a back disorder other than arthritis is well 
grounded, thereby triggering the VA's duty to assist under 
38 U.S.C.A. § 5107(a).


ORDER

New and material evidence has been submitted with respect to 
the claim for service connection for a back disorder other 
than arthritis; this claim is reopened.

The claim of entitlement to service connection for a back 
disorder other than arthritis is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim for service connection for a back disorder 
other than arthritis is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As indicated above, 
medical evidence on file includes findings of diagnoses of 
low back pathology other than arthritis and a private 
physician has, in effect, related the diagnosed low back 
disorders to the appellant's service.  As such, the Board 
finds that specialized examinations are warranted.  

Pursuant to this remand, VA examinations should be scheduled.  
The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should, with the veteran's 
assistance as needed, ascertain whether 
there are any other medical records 
(private, military or VA) pertaining to 
treatment for his low back disorders 
other than arthritis that have not been 
submitted.  If so, an attempt to obtain 
the records should be undertaken and all 
records obtained should be associated 
with the claims file.  To the extent that 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by appropriate specialists, 
such as an orthopedist and a neurologist 
if available, to determine the etiology, 
nature and severity of any low back 
disorders (other than arthritis).  The 
claims file and a copy of this Remand are 
to be furnished to the examiners for 
review in conjunction with the 
examinations.  All appropriate testing 
deemed necessary should be performed.  

The examination report should include 
diagnoses of the veteran's current low 
back disability.  The examiners should 
render an opinion as to whether it is as 
likely as not that the veteran's 
currently diagnosed lower back pathology 
other than arthritis is related to any 
disease or injury during service.  If 
either examiner determines that there is 
no such relationship, the examiner should 
comment on the June 1998 and December 
1999 private medical opinions as they 
relate to the current diagnoses and 
etiology relating to service.

3.  Thereafter, the RO should review any 
additional evidence and then readjudicate 
the veteran's claim under all appropriate 
legal theories and with application of 
all appropriate caselaw, statutes and 
regulations.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
veteran is required until he receives further notice.



			
	MARY GALLAGHER	JEFF MARTIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	H. N. SCHWARTZ
	Veterans Law Judge
Board of Veterans' Appeals



			
	MICHAEL D. LYON	CONSTANCE B. TOBIAS
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	MARK W. GREENSTREET
	Veterans Law Judge
Board of Veterans' Appeals

 


- 10 -




DOCKET NO. 92-55 200	)	DATE 
 	) 
 	RECONSIDERATION	) 
 	)
 
 On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama
 
 THE ISSUE
 
 Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, other than arthritis.
 
 REPRESENTATION
 
 Appellant represented by:	Disabled American Veterans
 
 WITNESSES AT HEARING ON APPEAL
 
 Appellant and M.C.
 
 ATTORNEY FOR THE BOARD
 
 J. A. McDonald, Counsel
 
 INTRODUCTION
 
 The veteran served on active military duty from May 1951 to July 1954, and from February 1955 to February 1957. This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama (hereinafter RO). This case was originally before the Board in December 1992, at which time the Board found that new and material evidence had not been submitted to reopen the veteran's claim of entitlement for service connection for a back disorder. Subsequently, a Motion for the Reconsideration of that decision was filed with the Board. Reconsideration of the decision has been ordered by the authority granted the Chairman in 38 U.S.C.A. § 7103(b) (West 1991 & Supp. 1995) and the case is now before an expanded panel of the Board. This decision by the expanded panel replaces the December 1992 decision and is the final decision of the Board.
 
 Service connection was previously denied for a generic "back disorder." The veteran has submitted evidence that tends to establish that he has degenerative arthritis, lumbar spine, and degenerative disc disease. Arthritis is a different disease process than that previously denied. In addition, arthritis is a chronic disease that is entitled to consideration for presumptive service connection. The March 1964 rating decision did not deny or address the issue of entitlement to service connection for the disability resulting from the disease of arthritis. The United States Court of Veterans Appeals (hereinafter Court) has noted that the general rules regarding finality may be subject to the presence of a new claim. In this case, the claim for service connection for arthritis is a new claim. See Odiorne v. Principi, 3 Vet.App. 456 (1992). As this issue has not been developed for appellate review, it is referred to the RO for appropriate disposition.
 
 CONTENTIONS OF APPELLANT ON APPEAL
 
 The veteran contends that service connection for a back disorder is warranted as this disorder was incurred while in service.
 
 DECISION OF THE BOARD
 
 The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 1995), has reviewed and considered all of the evidence and material of record in the veteran's claims files. Based on its review of the relevant evidence in this matter, and for the following reasons and bases, it is the decision of the Board that new and material evidence has not been submitted to reopen the veteran's claim of entitlement to service connection for a back disorder, other than arthritis.
 
 FINDINGS OF FACT
 
 1. A back disorder was denied by an unappealed rating decision in March 1964.
 
 2. Additional evidence submitted since the March 1964 rating decision, when considered with all the evidence, both old and new, presents no reasonable possibility of changing the previous decision.
 
 CONCLUSION OF LAW
 
 Evidence submitted to reopen the claim of entitlement to service connection for a back disorder, other than arthritis, is not new and material, and therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1995).
 
 REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
 Pertinent Department of Veterans Affairs (hereinafter VA) law provides that service connection may be allowed for a disability which is incurred in or aggravated by the veteran's period of active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). The RO denied the veteran's claim for a back disorder by an unappealed rating decision in March 1964, on the basis that the veteran's back disorder was not shown to be related to the veteran's complaints in service. The Court in Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994), interpreted 38 U.S.C.A. § 5108 as mandating review of "all of the evidence submitted by a claimant since the last final denial of the merits of a claim in order to determine whether a claim must be reopened and readjudicated on the merits." Id. A § 5108 determination of "new and material evidence" cannot be made by looking solely at evidence submitted since the last refusal to reopen for lack of new and material evidence.
 
 In order to comply with the holding in Glynn, the Board must determine, from among the RO decisions and a Board decision in the claims file, which decision constitutes the last final denial on the merits of the claim for service connection for a back disorder. Glynn, 6 Vet.App. at 528-29. The 1958 rating decision denied service connection for a back disorder on the merits of the claim, from the veteran's initial application for service connection for a back disorder, as no back disorder was shown by the evidence then of record. A rating decision in 1964, appears to have reopened the claim as a back disorder was then found to be present, but denied the claim of service connection for chronic lumbosacral strain on the merits.
 
 Thereafter, a rating decision in 1989 denied a petition by the veteran to reopen his claim for service connection for a back disorder, on the basis that no new and material evidence had been received to justify a reopening. The veteran appealed the 1989 RO denial of his petition to reopen, and the Board denied service connection for a back disorder in 1990, noting that service connection could not "be granted on the same factual basis." Although it employed the " new factual basis" terminology then in use, the effect of the 1990 Board decision was to deny the veteran's petition to reopen his claim for service connection for a back disorder. Further, the 1990 Board decision contains findings of facts that service connection for a back disorder was previously denied and that the evidence subsequent to the 1964 decision failed "to alter the basis upon which it was predicated." Therefore, the veteran's claim for entitlement to service connection for a back disorder was previously and finally denied on the merits in the March 1964 rating decision.
 
 To reopen a finally denied claim, a veteran must submit new and material evidence. 38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.104. Evidence is new when not merely cumulative of other evidence on the record. Material evidence is relevant to, and probative of, the issue at hand, and of sufficient weight and significance that there is a reasonable possibility that when viewed in the context of all the evidence, both old and new, the additional evidence will change the disposition of the claim. 38 C.F.R. § 3.156; Vecina v. Brown, 6 Vet.App. 519, 522 (1994); Mintz v. Brown, 6 Vet.App. 277, 280 (1994); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991); see Manio v. Derwinski, 1 Vet.App. 140, 145 (1991). Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue. Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).
 
 Determining what the "issue at hand" is for the purposes of reopening a finally denied claim depends on what evidence was before Board when the final decision was made and the reasons that were given for the denial of the claim. See Colvin, 1 Vet.App. at 174. Therefore, the issue before the Board is whether the additional evidence submitted by the veteran since the March 1964 rating decision is both new and material in that it tends to establish that the veteran's back disorder had its onset while in service or that the veteran has a back disorder which is related to military service.
 
 Relevant, non-duplicative evidence obtained since the previous final denial in 1964 includes, inter alia, private medical records from J. Morris, M.D., dated from 1967 to 1995. These records are cumulative as they show only that the veteran began treatment for a back disorder in 1967 and currently has a back disorder. That the veteran had a back disorder which was being treated was considered by the RO in 1964. Also submitted was a report from C. B. Thuss, M.D., indicating the veteran injured his back in 1983. This information presents no clinical evidence that the veteran's back disorder was related to his military service. Records from South Highlands Infirmary dated in 1958, are cumulative of a summary of treatment by J. B. Crow, M.D., considered by the RO in 1964.
 
 Further submitted was a summary by Dr. Morris dated in 1994 of the veteran's medical history beginning in 1952. An entry noted "stitches for cut back" in 1952. Dr. Morris was requested to document the basis of this entry; however there is no documentation in the veteran's treatment records which does so. The veteran stated that this entry was based on his service medical records, as he was not treated by Dr. Morris in 1952. Although a review of the veteran's service medical records are negative for any such entry, a claim for VA compensation benefits submitted by the veteran in 1963 did however report "stitches for cut back." The Court has held that such history articulated by the veteran has no probative value and cannot be considered material for the purpose of reopening the veteran's claim. Reonal v. Brown, 5 Vet.App. 458, 460-461 (1993). Furthermore, the Court stated that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence." LeShore v. Brown, 8 Vet.App. 406 (1995). As there is no authentication for this entry, this evidence, as well as the other medical records submitted, is not new and material as it presents no clinical evidence of record that the veteran's back disorder is related to his military service.
 
 Also submitted to reopen the veteran's claim of entitlement to a back disorder are statements from the veteran's minister, mother, and spouse. The veteran's minister indicated that the veteran went to the VA hospital in 1957 and 1958 for his back. The veteran's mother stated that the veteran told her that he hurt his back while in service, and that soon after service he reinjured his back. The veteran's spouse reported that they were married in 1957, and that the veteran had a back condition and was treated by VA that same year. The veteran testified before the Board in July 1992 that he injured his back in service, which continued to bother him intermittently until service discharge. He stated that after service discharge he injured his back in 1957. M.C. testified that the veteran told him in 1957 that he injured his back while in service. Due consideration has been given to the witness' testimony and statements adduced here. As noted above, evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue. Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992). However, as M.C., the veteran, and his mother, spouse, and minister are not physicians, they are not competent to make a determination that his current back disorder is the result of any complaints made in service over three decades ago. Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). As such, this evidence does not present a reasonable possibility that the outcome would be changed. Colvin, 1 Vet.App. at 174.
 
 As none of the evidence added to the record since the 1964 rating decision, either by itself or in the context of all the evidence, both old and new, provides medical evidence reflecting that the veteran currently has a back disorder that was incurred in service or is related thereto, the Board concludes that the additional evidence does not constitute new and material evidence sufficient to reopen the claim for service connection for a back disorder. Therefore, the March 1964 rating decision remains final, and the claim is not reopened.
 
 ORDER
 
 New and material evidence not having been submitted, a petition to reopen a claim for service connection for a back disorder, other than arthritis, is denied.
 

 	MARY GALLAGHER	JEFF MARTIN
 

 	LAWRENCE M. SULLIVAN
 

 	H. N. SCHWARTZ	J. W. BLASINGAME, SR.
 

 	HOLLY E. MOEHLMANN
 
 NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1995), a decision of the Board of Veterans' Appeals granting less than the complete benefit, or benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within 120 days from the date of mailing of notice of the decision, provided that a Notice of Disagreement concerning an issue which was before the Board was filed with the agency of original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this decision constitutes the date of mailing and the copy of this decision which you have received is your notice of the action taken on your appeal by the Board of Veterans' Appeals.
 
Citation Nr: 0031339	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-00 539	)	DATE NOV 30, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including degenerative joint disease and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left hip.

The issues of entitlement to service connection for 
disability of the left elbow and entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) are not issues on reconsideration and are the subject 
of a separate decision by the Board.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

In a rating in August 1994, the regional office (RO) denied 
service connection for a disability of the low back, 
including degenerative joint disease and degenerative disc 
disease of the lumbar spine.  In the same rating decision, 
the RO granted service connection for residuals of a fracture 
of the left hip, and assigned a 10 percent rating for this 
disability.  The veteran appealed.

In March 1997, the Board of Veterans' Appeals (Board) denied 
the veteran's appeals for service connection for a low back 
disability and for a rating in excess of 10 percent for a 
disability of the left hip. 

In June 1997, a motion for reconsideration of this decision 
was filed with the Board.  In September 1997, a Deputy Vice 
Chairman of the Board ordered the reconsideration of the 
March 1997 Board decision.  See 38 U.S.C.A. § 7103 (West 
1991).  

In October 1997, the Reconsideration Panel of the Board 
remanded the case to obtain more information, including 
private medical records and Department of Veterans Affairs 
(VA) medical records.  The Board also requested that a VA 
examination be obtained.  

Subsequently, the RO obtained such information and a VA 
orthopedic examination.  

Thereafter, the RO affirmed the denial of service connection 
for a disability of the low back, and the denial of a rating 
in excess of 10 percent for disability of the left hip.  The 
case was then returned to the Board for reconsideration.  


REMAND

On appeal, the veteran maintains that he injured his back in 
the same incident in service in which he incurred the 
fracture of the left hip.  He contends that he continued to 
have back pain after his initial treatment in service, and 
that this pain has continued to the present.  It is 
maintained that the current disability of the low back was 
incurred in service, or in the alternative, that it was 
caused or worsened by the veteran's service-connected left 
hip disability. 

Initially, it should be noted that a private physician, Ira 
D. Potter, M.D., reported that in September 1994 X-rays and a 
CT scan of the lumbar spine showed some disc narrowing and 
lipping in the vertebral bodies.  Dr. Potter expressed the 
opinion that the veteran sustained an injury to his back in 
1955 causing the present disabilities.  

A VA examination in 1994 contained X-rays of the lumbosacral 
spine which were interpreted as showing degenerative changes 
with spurring and narrowing of the L5 - S1 space.  

On a VA examination in February 1998, physical examination 
revealed limited motion in the lumbar spine and a limp.  
X-rays of the lumbar spine showed degeneration of the L5 - S1 
disc with some evidence of spinal stenosis.  The examiner 
expressed the opinion that the veteran had severe 
degenerative disc disease of the lumbar spine.  The examiner 
expressed the opinion that the veteran's symptoms of the 
lumbar spine were due to the severe degenerative disc disease 
with spinal stenosis, and was "minimally exacerbated by the 
service injury."  He stated that the low back disability was 
10 percent due to his injury and 90 percent due to 
degenerative disease of the spine, which was not related to 
service.  

When requested to clarify this opinion, the VA examiner 
merely indicated in February 1999 that the veteran's back 
condition was not caused by his left hip condition.  He 
provided no further clarification.  

The VA examiner in 1998 did not diagnose degenerative 
arthritis of the lumbar spine, although previous X-rays of 
the lumbar spine had been evaluated as showing such a 
disability.  In addition, the February 1998 and February 1999 
opinions failed to fully resolve the questions as to whether 
it is at least as likely as not that the veteran's present 
low back disability is etiologically related to the service 
trauma, or was caused or worsened by the veteran's service-
connected left hip disability.  Consequently, the Board finds 
that the case needs to be remanded for another VA examination 
to more fully evaluate and answer these questions.

In addition, the February 1998 VA examination provided 
certain findings relating to the veteran's left hip 
disability.  However, this examination did not provide 
factual findings as to the extent to which the veteran's left 
hip disability caused pain, weakness, and limitation of 
function of the affected joint beyond that reflected in the 
measured limitation of motion of such joint.  See DeLuca v. 
Brown, 6 Vet. App. 321 (1993).  As a result, the Board 
believes that the issue of entitlement to a rating in excess 
of 10 percent for disability of the left hip needs to be 
remanded for another examination of the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
copies of all indicated records which are 
not already of record, to include copies 
of any records pertaining to VA 
outpatient treatment of the veteran since 
January 1999.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
veteran to provide copies of such 
records.

3.  Then, the RO should make arrangements 
for a special orthopedic examination of 
the veteran by a physician who has not 
examined the veteran previously so as to 
determine the nature and extent of any 
disability of the low back, and to 
determine whether the veteran has 
degenerative joint or disc disease of the 
lumbar spine.  The examiner should also 
determine the nature and extent of the 
veteran's disability of the left hip, to 
include a detailed description relating 
to the extent to which this disability 
causes pain, weakness, fatigability, and 
limitation of function of the affected 
joint, to specifically include an 
assessment of any increased functional 
loss during any periods of exacerbation.  
All clinical tests which are deemed 
necessary for the examination should be 
conducted.  

The examiner should express an opinion 
concerning whether it is as least as 
likely as not that any low back 
disability that is present, including 
degenerative joint disease and/or 
degenerative disc disease of the lumbar 
spine, is etiologically related to the 
service trauma that occurred in 1955 or 
was caused or chronically worsened by the 
service-connected left hip disability.  
The reasons and bases for these opinions 
must be provided.  The claims folder must 
be made available to the examiner in 
conjunction with the examination of the 
veteran, and the report of examination 
should reflect that it was reviewed.

4.  Then, the RO should undertake any 
further actions required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

When the above actions have been completed, the RO should 
again review the veteran's claims.  If the benefits sought on 
appeal are not granted to the veteran's satisfaction, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to any 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



			
           RENÉE M. PELLETIER	SHANE A. DURKIN
  	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	  Board of Veterans' Appeals


		
ROBERT D. PHILIPP
Veterans Law Judge
 Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -




Citation NR: 9735187	
Decision Date: 10/17/97		Archive Date: 10/24/97
DOCKET NO.  95-00 539	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the low back and degenerative disc disease with 
neuropathy.

Entitlement to an increased disability evaluation for 
residuals of a fracture of the left hip, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This appeal stems from an August 1994 RO decision that denied 
entitlement to service connection for a back disability.  
That same decision granted service connection for residuals 
of a fracture to the left hip, and assigned a 10 percent 
rating to that hip.  The grant of service connection was 
based on personnel reports which showed he was hospitalized 
from June to August 1955 for simple fractures of the inferior 
and superior ramus of the left pubis.  Along with the denial 
of service connection, the veteran appealed the rating 
assigned to the left hip disability.

In March 1997 the Board of Veterans Appeals (Board) denied 
both of these claims.  Pursuant to a June 1997 motion for 
reconsideration, however, the Deputy Vice Chairman of the 
Board, by Direction of the Acting Chairman, issued a 
September 1997 order for reconsideration of the Boards 
decision.  An expanded panel of the Board was ordered.  See 
38 U.S.C.A. § 7103(b) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 19.11(b) (1996).

Although this reconsideration is a REMAND and not a final 
decision of the Board, per se, it displaces the March 1997 
Board decision which now has no force or effect.  38 C.F.R. 
§ 20.1100.  Additionally, under 38 C.F.R. § 19.11(c), a 
member of the Board who participated in the decision that is 
being reconsidered shall be excluded from the composition of 
the newly appointed panel.  This means that the Board member 
who rendered the previous decision has taken no part in this 
reconsideration.

The Board notes that the veterans December 1994 VA Form 9 
essentially functioned as a notice of disagreement with the 
August 1994 denial of service connection for residuals of a 
left elbow injury.  As this issue has not been fully 
developed by the RO, it is not in appellate status and is 
referred to the RO for appropriate disposition.




REMAND

The veteran has been treated by private physicians whose 
treatment records, which would appear to be pertinent and may 
have been requested in part, have not been obtained.  The 
record does contain several letters from Ira B. Potter, M.D., 
who has apparently treated the veteran for many years for a 
variety of complaints.  The claims file shows that some of 
these records may relate to postservice, work-related 
injury(ies) and a shotgun injury to the right pelvis.  These 
records should be obtained so that the complete medical 
record can be considered.  In that regard, it would be 
appropriate to obtain any state workers compensation 
documentation that may be available.  There were also some VA 
x-rays taken in February and/or June 1994, the report(s) of 
which have not been associated with the claims file.  
Additionally, the June 1994 VA examination reports contains 
several answers to numbered questions that have not been 
printed on the report itself.  To judge the answers in 
context, the questions posed must be associated with the 
reports.

The veteran has claimed that he has a low back disability 
secondary to his service-connected fracture of the left hip.  
See 38 C.F.R. § 3.310.  The Court of Veterans Appeals 
(Court), in Allen v. Brown, 7 Vet.App. 439 (1995), concluded 
that, when aggravation of a veterans nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Thus, aside from whether or not the veteran 
has a low back disability resulting entirely from the 
service-connected left hip disability, he is also entitled to 
have the question of service connection considered on the 
basis of such postservice aggravation as explicated in the 
Allen decision.  To afford the veteran due process, the RO 
should consider the secondary service connection claim on 
this basis prior to Board review.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

The veterans complaints of pain  regarding his service-
connected fracture of the left hip are similar to those 
addressed in the recent case of DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In DeLuca, the Court held that in evaluating a 
service-connected left shoulder disability, the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that Diagnostic Code 
5201 does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limited functional ability during flare-
ups or when the arm was used repeatedly over a period of 
time.  The Court also held that the examiner should be asked 
to determine whether the left shoulder joint exhibited 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any weakened 
movement, excess fatigability or incoordination.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have treated him for low back, hip or 
related problems since service so that 
complete medical records may be obtained.

These records should include all 
treatment records from Ira B. Potter, 
M.D., and his associates in Lackey (or 
possibly Wheelwright), Kentucky, and all 
such records from Lowell D. Martin, M.D.

The RO should request all 1994 VA x-ray 
reports and a complete copy of the June 
1994 VA examinations to include the text 
of all questions that the examiner 
answered at that time (see item D of 
the joint and spine examinations).

The RO should also contact the 
appropriate state agency to obtain copies 
of the medical records which were the 
basis for all the workers compensation 
claim(s) filed by the veteran from 1989 
to the present.

2.  Thereafter, the veteran should be 
provided a VA orthopedic examination to 
determine the nature and etiology of all 
low back and hip pathology.  All 
necessary tests should be conducted and 
all findings reported in detail, 
including any x-rays as deemed necessary.  
The examiner should review the entire 
claims file including the submitted 
service medical records and morning 
reports prior to the examination, and the 
report of the examination should reflect 
that such a review was made.  The 
examiner is requested to proffer an 
opinion as to whether it is at least as 
likely as not that degenerative joint 
disease of the low back or degenerative 
disc disease with neuropathy was causesd 
or chronically worsened by the service-
connected left hip disability.  In this 
regard, the examiner is requested to 
opine whether the veteran has a limp 
resulting from his left hip disability, 
and whether such limp has resulted in a 
low back disability.  If the low back 
disability had another cause, the 
examiner is still requested to proffer an 
opinion, to the extent feasible, as to 
what additional portion, if any, of the 
current low back disability exists solely 
due to the service-connected left hip 
disability.

Regarding the veterans service-connected 
left hip disability, this disability must 
be considered from the point of view of 
the veteran working or seeking work; a 
full description of the effects of the 
disability on the veterans ordinary 
activity should be provided.  In that 
respect, the examiner should have the 
veteran provide an employment history.

The examiner is also requested to: (1) 
express an opinion as to whether pain 
from this service-connected disability 
could significantly limit the functional 
ability of the left hip joint during 
flare-ups or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of such disability the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Reasons and bases for 
all conclusions should be provided.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the foregoing has been 
completed to the extent possible, the RO 
should readjudicate the veterans claims 
applying the Allen and DeLuca decisions, 
as appropriate.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



     ______________________________     
______________________________
	     SHANE A. DURKIN			    RENÉE M. 
PELLETIER



		
	ROBERT D. PHILIPP
	Members, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 2 -


027341687      001115    991962D2  00-29998

Citation Nr: 0029998	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-40 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1994, for the award of dependency and indemnity compensation 
based on a grant of service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

VACATUR

The veteran had active military service from November 1967 to 
November 1971 and died on November 2, 1988.  The appellant is 
the veteran's surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted dependency and 
indemnity compensation effective from February 8, 1994, based 
on a grant of service connection for the cause of the 
veteran's death.  The appellant disagreed with the effective 
date assigned for the award of benefits and perfected her 
appeal.  In a decision dated March 30, 1998, the Board denied 
the claim of entitlement to an earlier effective date for the 
award of dependency and indemnity compensation.  

In a decision dated March 16, 2000, the Board denied the 
appellant's motion to revise or reverse the March 30, 1998, 
Board decision denying an earlier effective date for a grant 
of dependency and indemnity compensation based on clear and 
unmistakable error in that decision.  

In the March 30, 1998 decision, the Board relied on a 
precedent opinion of the VA General Counsel that interpreted 
the Final Stipulation and Order in the case of Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I) as precluding the grant of an 
earlier effective date in the appellant's case.  See 
VAOPGCPREC 15-95, 60 Fed. Reg. 43,187 (1995).  

However, in a subsequent decision, Nehmer v. United States 
Veterans Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
(Nehmer II), it was held that the General Counsel's 
interpretation was inconsistent with, and in violation of the 
Nehmer I Final Stipulation and Order.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or her representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (1999).  In order to comply with the 
judgment of a court of competent jurisdiction, the Board on 
its own motion vacated the Board's March 30, 1998, decision 
in a decision dated in September 2000.  However, the Board 
inadvertently failed to vacate the Board's March 16, 2000, 
decision at that time.  In order to comply with Nehmer II and 
to clarify the record, the Board now vacates the March 16, 
2000, decision of the Board.  

The Board will consider the appellant's claim of entitlement 
to an effective date earlier than February 8, 1994, for the 
award of dependency and indemnity compensation on a de novo 
basis without regard to the prior Board decisions and will 
render a decision on the basis of all the evidence of record.  
This decision will replace the March 30, 1998, decision of 
the Board and will constitute the final Board decision on the 
appellant's appeal.  



		
	N. R. ROBIN
	Veterans Law Judge
				Board of Veterans' Appeals





Citation Nr: 0007171	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 181A	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error in the March 
30, 1998, Board of Veterans' Appeals (Board) decision which 
denied entitlement to an effective date earlier than February 
8, 1994, for the award of dependency and indemnity 
compensation (DIC), based on the grant of service connection 
for the veteran's death.  




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  The appellant is the veteran's widow.

This matter comes before the Board following a final 
decision, in March 1998, by the Board on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  


FINDINGS OF FACT

1.  In March 1998, the Board denied entitlement to an 
effective date earlier than February 8, 1994, for the award 
of dependency and indemnity compensation (DIC), based on the 
grant of service connection for the veteran's death.  

2.  It is not shown that VA provided the appellant with 
erroneous information when she applied for benefits.  

3.  The assertion that the appellant was provided erroneous 
information when she applied for benefits does not allege 
that the applicable statutory and regulatory provisions 
extant at the time of the Board's March 1998 decision were 
ignored or incorrectly applied.  

4.  The assertion that the appellant should be in the class 
covered by the Nehmer Stipulation does not allege or 
demonstrate that the applicable statutory and regulatory 
provisions extant at the time of the Board's March 1998 
decision were ignored or incorrectly applied.  

5.  Any other general allegations of CUE in the March 1998 
Board decision fail to meet the threshold pleading 
requirements for revision on the grounds of CUE and do not 
allege or show that the applicable statutory and regulatory 
provisions extant at the time of those decisions were ignored 
or incorrectly applied.  


CONCLUSION OF LAW

There is no CUE in the March 1998 Board decision which denied 
entitlement to an effective date earlier than February 8, 
1994, for the award of dependency and indemnity compensation 
(DIC), based on the grant of service connection for the 
veteran's death.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1400, 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 1998 Board Decision

In March 1998, the Board made the following FINDINGS OF FACT:  

1.  All relevant evidence necessary for an 
equitable disposition of the appellant's appeal has 
been obtained by the RO.

2.  The veteran died on November [redacted], 1988, as a 
result of lung cancer.

3.  The appellant filed a claim seeking entitlement 
to Dependency and Indemnity Compensation and/or 
non-service-connected death pension benefits in 
December 1988; she left blank the space provided 
for indicating whether she was claiming that the 
disability causing the veteran's death had its 
onset in service.

4.  By a rating action dated in June 1989, the 
appellant was denied non-service-connected death 
pension benefits and DIC due to the fact that the 
veteran did not die of a service-connected 
disability.

5.  A regulation establishing presumptive service 
connection for respiratory cancers based on 
exposure to herbicide agents was promulgated, 
effective June 9, 1994.

6.  In a rating decision of July 1994, the RO 
established entitlement to service connection for 
the cause of the veteran's death, based on exposure 
to herbicide agents, and notified the appellant of 
the decision in August 1994.

7.  The appellant filed a claim for entitlement to 
DIC on February 8, 1995.

8.  In a rating decision of March 1995, the RO 
approved the appellant's claim for DIC, effective 
from February 8, 1994 with a payment date of March 
1, 1994.

In March 1998, the Board made the following CONCLUSION OF 
LAW:

An effective date prior to February 8, 1994, for 
the award of DIC, resulting from the grant of 
service connection for the cause of the veteran's 
death due to Agent Orange exposure, is not 
warranted. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.31, 3.114 (as in effect prior to April 
11, 1997), 3.307, 3.309, 3.400 (1997).  

For its March 1998 decision, the Board provided REASONS AND 
BASES FOR FINDINGS AND CONCLUSION, which explained the 
decision:  

The veteran died on November [redacted], 1988.  As reported 
on his official death certificate, the cause of 
death was lung cancer.  At the time of his death, 
the veteran had no service-connected disabilities 
and there were no pending claims for service 
connection.  

In December 1988, the appellant filed a VA Form 21-
534, Application for DIC and Death Pension by a 
Surviving Spouse.  At that time, the appellant made 
no specific allegation regarding the cause of the 
veteran's death.  Moreover, the application 
contained no reference to Agent Orange.  

Thereafter, in a June 1989 rating decision, the RO 
denied the appellant's claim for non-service-
connected death pension benefits.  The RO also 
indicated that the evidence did not establish that 
the veteran's death was due to a service-connected 
disability.  [The appellant] was notified of this 
decision that same month.  In December 1991, the 
veteran's mother filed a claim for DIC.  Therein, 
she indicated that the appellant received "Agent 
Orange compensation."

On June 9, 1994, VA amended 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) to establish presumptive 
service connection for multiple myeloma and 
respiratory cancers based on exposure to herbicide 
agents.  59 Fed. Reg. 29, 723 (1994).  The 
amendment implemented a decision by the Secretary 
of Veterans Affairs under the authority granted by 
the Agent Orange Act of 1991 to provide for 
presumptive service connection for multiple myeloma 
and respiratory cancers for Vietnam era veterans.  

Based of this liberalizing legislation, the RO 
reconsidered the appellant's claim in July 1994 and 
granted service connection for the cause of the 
veteran's death.  The RO notified the appellant of 
this decision in August 1994.  Although DIC had 
been established, she was also told that, before 
benefits could be paid, she needed to submit 
information pertaining to her current marital 
status.

The appellant responded to the RO notice in 
February 1995.  Following receipt of this 
statement, the RO approved the appellant's claim 
for DIC in March 1995.  The effective date of 
payment was March 1, 1994.  However, noting that 
the change in the regulations and the circumstances 
of the her claim presented a unique question 
regarding the date of award, the RO informed the 
appellant in April 1995 that it was awaiting an 
advisory opinion from VA General Counsel concerning 
the effective date of the award.

In October 1995, the RO advised the appellant an 
earlier effective date for the award of DIC could 
not be granted.  In order to grant an earlier 
effective date, the RO indicated that VA General 
Counsel had determined that there must have been 
either a specific allegation that herbicide 
exposure was a factor in the veteran's death, or 
that there had been a denial under former 38 C.F.R. 
§ 3.311a(d) which governed claims based on 
herbicide exposure.

The appellant filed a notice of disagreement in 
February 1996.  Therein, she asserted that the 
March 1994 effective date for the award of DIC was 
in error.  She maintained that the award of DIC 
should have been made retroactive to the date when 
she filed her original claim for benefits.  She 
stated that she had always believed that the 
veteran's death was due to Agent Orange.  

In support her claim, the appellant submitted 
copies of award decisions from the Agent Orange 
Administration.  Significantly, those records show 
that she received an initial award of 2,380 dollars 
through the Agent Orange Payment Program, and that, 
by a decision of the United States District Court, 
that sum was later raised to 3,400 dollars.  The 
District Court found that there was evidence that 
the veteran suffered from severe disability over a 
substantial period prior to his death, and that it 
could be presumed that he would have been entitled 
to a disability award prior to his death.

In September 1996, [the appellant] was afforded a 
personal hearing before the RO.  She maintained 
that she was in a severe state grief and mourning 
at the time the claim for benefits was filed in 
1988.  She indicated that she was not thinking 
clearly.  As such, the appellant said that her 
brother-in-law completed the appropriate VA form, 
and that she merely signed where she was told.  She 
asserted that she always believed that her 
husband's death was due to his exposure to Agent 
Orange, and that she would have rendered that 
argument in her claim had she reviewed the VA 
application for benefits.  In support of her 
argument, she noted that she filed a claim for 
compensation from the Agent Orange Payment Program 
in 1990.  Furthermore, the appellant contended that 
since legislation in effect at the time of her 
original claim did not recognize Agent Orange 
exposure as a possible cause of respiratory cancers 
she should not be penalized for not making a 
specific claim for the same.  Thus, as her early 
belief regarding the cause of the veteran's death 
was clearly established, she argued that she was 
entitled to retroactive payment of benefits 
effective the date on which her claim was filed in 
December 1988.

In November 1996, the hearing officer determined 
that an earlier effective date for the grant of 
service connection for the cause of the veteran's 
death due to exposure to herbicide agents had not 
been established.  Since the appellant had not 
alleged that the veteran had died to his exposure 
to Agent Orange at the time she filed her original 
claim for benefits, the hearing officer stated that 
there was no basis to apply a retroactive date of 
award.

The appellant submitted an additional statement in 
December 1996.  Therein, she reiterated the 
argument she presented at her September 1996 
personal hearing.  She included a copy of a 
discharge summary from Martha's Vineyard Hospital 
dated in September 1988. Of note, the summary 
indicates that the veteran gave a five (5) week 
history of breathing difficulties, and that, 
following testing, he was diagnosed as having 
metastatic carcinoma of the lung.  The appellant 
argued that the discharge summary clearly 
established that the veteran died of a condition 
that was presumed to be associated to exposure to 
Agent Orange, and that he suffered from the same 
prior to his death.

As referenced above, the appellant contends that 
the RO erred by establishing an effective date of 
March 1, 1994, for the award of DIC benefits.  In 
that regard, she has argued that the correct 
effective date for the grant of DIC benefits based 
on the finding of service connection for the cause 
of the veteran's death should be the date on which 
VA received her original claim for benefits in 
November 1988.  For the reasons explained below, 
the effective date for the grant of service 
connection for the cause of the veteran's death 
cannot be earlier than the date assigned by the RO.

Generally, the effective date of an award of DIC 
which is based on an original claim or a reopened 
claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, subject to 
the applicable legal provisions, where 
compensation, dependency and indemnity 
compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be 
fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such 
award or increase be retroactive for more than one 
year from the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 
5110(g).

An additional VA regulation provides further 
guidance:

(a) Effective date of award. Where pension, 
compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's 
direction, the effective date of such award or 
increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the 
effective date of the act or administrative issue. 
In order to be eligible for a retroactive payment 
under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility 
criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue 
and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of 
this paragraph are applicable to original and 
reopened claims as well as claims for increase.  38 
C.F.R. § 3.114(a) (as in effect prior to April 11, 
1997).

As noted above, on June 9, 1994, VA amended 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) to establish 
presumptive service connection for respiratory 
cancers based on exposure to herbicide agents, such 
as Agent Orange.  Basically, the amendment 
implemented a decision by the Secretary of VA 
acknowledging a positive association between 
exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era and the subsequent 
development of respiratory cancers.  See VA O.G.C. 
Prec. 15-95 (Jun. 2, 1995).  It was on the basis of 
this liberalizing law and regulation that the RO, 
in a rating decision of July 1994, granted service 
connection for the cause of the veteran's death.  
Insofar as the date of the liberalizing law 
permitting a grant of service connection for the 
cause of the veteran's death stemming from Agent 
Orange exposure was June 9, 1994, and that the 
appellant did not file her claim to reopen until 
February 8, 1995, the effective date of the DIC 
award simply cannot be any earlier than the date 
the liberalizing law and regulation went into 
effect.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a); See also McCay v. Brown, 9 Vet. App. 
183 (1996).

Notwithstanding the foregoing, additional attention 
must be given the appellant's contention that she 
is entitled to DIC benefits effective from the date 
of her original application for benefits filed in 
December 1988.  Again, she argues that such action 
is necessary because there was no recourse at the 
time of the RO's June 1989 decision for challenging 
the decision on the ground that her husband's death 
was directly related to his exposure to Agent 
Orange while serving in the Republic of Vietnam.

Although the appellant has not referred to the 
matter directly, it appears that her theory in this 
regard is rooted in actions taken by a district 
court and VA in adjudicating claims brought 
pursuant to the case of Nehmer v. United States 
Veterans' Administration, et al., C.A. No. CV-86-
6160 (TEH) (N.D. Cal.) (May 17, 1991).  See O.G.C. 
Prec. 15-95.  That suit was brought against the VA 
by veterans and survivors of Vietnam veterans, who 
alleged that VA failed to comply with the law when 
it promulgated former 38 U.S.C. § 3.311a, which 
governed claims based on exposure to herbicides 
containing dioxin.  The district court certified a 
class in December 1987, which consisted of all 
current or former service members, or their next of 
kin who (a) are eligible to apply to, who will 
become eligible to apply to, or who have an 
existing claim pending before the VA for service-
connected disabilities or deaths arising from 
exposure during active duty service to herbicides 
containing dioxin or (b) have had a claim denied by 
VA for service-connected disabilities or deaths 
arising from exposure during active duty service to 
herbicides containing dioxin.  [Emphasis added]  In 
May 1989, the district court voided a portion of 
the former regulation, holding that the regulation 
was based on incorrect interpretation of the law.

In May 1991, the district court approved a 
Stipulation agreed to by the parties to the suit.  
In relevant part, the Stipulation provided that the 
effective dates of awards for claims in which 
denials were voided by the court in Nehmer would be 
based on the later of the date of receipt of the 
claim or the date on which disability or death 
occurred, assuming that the disease for which the 
benefit was ultimately granted was the same as that 
upon which the original claim was based.

The appellant meets the basic eligibility 
requirements for membership in the Nehmer class.  
She was the veteran's next of kin at the time of 
the class certification and, therefore, her 
eligibility to apply for benefits at that time 
transferred to her.  See Nehmer.  However, her 
membership in the Nehmer class notwithstanding, the 
June 1989 rating decision would not have been 
effected by the May 1989 district order, since the 
decision did not deny the appellant's claim under 
the provisions of 38 U.S.C. § 3.311 (1986).  
Moreover, outside of the certificate of death which 
merely indicated that the veteran died of lung 
cancer, the appellant's December 1988 application 
for benefits was the only evidence of record at the 
time the claim was filed.  Neither of those records 
contained a reference to Agent Orange.  The Board 
acknowledges that the decisions from the Agent 
Orange Administration do indicate that the 
appellant initiated a claim for Agent Orange 
benefits in 1989.  Nevertheless, as previously 
stated, the appellant made no reference to Agent 
Orange in her claim for VA benefits in 1988.

In other words, the appellant's original claim was 
not brought under the authority of the Nehmer 
Stipulation.  Therefore, as the claim was not 
subject to the Stipulation, she is not entitled to 
DIC benefits effective from the date of the 
original claim for benefits, under those 
provisions.  In fact, her claim, which was reopened 
by the RO in July 1994, is governed exclusively by 
the provisions of 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114(a), which clearly provide that the 
effective date of the award in such a claim must be 
based on the date the liberalizing law and 
regulation went into effect.  Thus, there is no 
support in applicable law and regulations for the 
appellant's argument that the DIC award should have 
been made effective from the date of her original 
claim.

The Board notes that 38 C.F.R. § 3.114 was amended 
by 62 FR 17706, effective April 11, 1997.  The 
language of the regulation was changed in order to 
conform to the ruling in McCay v. Brown. In McCay, 
the United States Court of Veterans Appeals (Court) 
held that the previous language of 38 C.F.R. § 
3.114 would result in unequal treatment of 
claimants if the law had a retroactive effective 
date. The applicable regulation in the present case 
is 38 C.F.R. § 3.309(e) which was authorized under 
38 U.S.C.A. § 1116(c)(2) (West 1991 & Supp. 1997) 
which was enacted by Congress in the Agent Orange 
Act of 1991, Public Law 102-4.  That law was not 
enacted with a retroactive effective date.  See 59 
FR 29724, June 9, 1994.  Therefore, the changes to 
38 C.F.R. § 3.114 do not affect the appellant's 
present claim.  As such, the undersigned finds that 
consideration of the version of the regulation (38 
C.F.R. § 3.114) most favorable to [the appellant] 
does not apply to the circumstances in the present 
case. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Finally, the Board observes that the December 1996 
statement from the appellant and the discharge 
summary attached to the statement were not 
considered by the RO, that the appellant did not 
waive RO consideration of this evidence, and that a 
supplemental statement of the case was not issued 
with regard to that evidence.  See 38 C.F.R. 
§ 20.1304(c) (1997).  However, 38 C.F.R. § 19.31 
states that a supplemental statement of the case 
"will be furnished to the appellant and his or her 
representative, if any, when additional pertinent 
evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the 
Case has been issued."  In that regard, neither 
the December 1996 letter and attached discharge 
summary, contained any new evidence.  The 
appellant's argument had been considered at her 
September 1996 personal hearing.  The discharge 
summary documenting that the veteran had been 
diagnosed with a condition presumed to associated 
with exposure to herbicide agent had, in essence, 
been previously considered when service connection 
for the cause of the veteran's death was granted.  
In sum, the Board finds that the aforementioned 
statement and discharge summary were not 
"pertinent" to the appellant's claim for an 
earlier effective.  A supplemental statement of the 
case was not warranted.

Clear and Unmistakable Error (CUE)

Following the March 1998 Board decision which denied an 
effective date earlier than February 8, 1994, for the award 
of dependency and indemnity compensation (DIC), based on the 
grant of service connection for the veteran's death, the 
appellant asked the Board to reconsider its decision.  In May 
1998, the Board notified the appellant that her motion for 
reconsideration had been denied.  

In October 1998, the Board received the appellant's request 
to review the Board's decision for CUE.  The letter did not 
make any allegations as to what CUE was claimed.  In December 
1998, the appellant again asked for CUE consideration.  She 
described her financial need without any allegations as to 
what CUE was claimed.  

In January 1999, the Board received a letter dated in April 
1998.  The appellant asserted that her original claim, in 
December 1988, was subject to the Nehmer Stipulation because 
she was denied DIC in June 1989.  She further asserted that 
she was incorrectly informed in 1989 that she could not 
receive both VA and Social Security benefits.  In March 1999, 
the Board sent the appellant a copy of the CUE regulations.  

In a letter dated in April 1999, the appellant responded that 
she wanted the Board to proceed with her CUE claim.  She 
asserted that she was misinformed as to her rights in 1989; 
and, therefore, the effective date should be in November 
1988.  She explained that she was told she could not get both 
VA and Social Security benefits.  She cited her financial 
need.  

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has determined that CUE 
is the kind of error, of fact or of law, that when called to 
the attention of the later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
The appellant was furnished a copy of these regulations.  
According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (1999).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b) 
(1999).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples 
of situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b) (1999).  Non-specific allegations of failure to 
follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for CUE in a Board decision.  
Consequently, this discussion will be limited to the specific 
allegations of the appellant.  The statements from the 
appellant are somewhat sparse.  The Board will address the 
discernible allegations of CUE.  The Board finds that any 
other bases of relief which may be implied by other readers 
do not meet the specific pleading requirements of the 
regulation.   38 C.F.R. § 20.1404(b) (1999).  

Initially, the Board notes that the appellant has made 
several statements regarding the financial need of herself 
and her daughter.  Financial need is not a factor in 
determining the effective date of benefits.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  Consequently, 
these statements do not address any facts or law which would 
be relevant to a claim of CUE.  

While the appellant has asserted that she comes within the 
Nehmer Stipulation, she has not identified any facts, 
regulations or statute or case law which would bring her 
within that agreement.  The Board finds nothing in the record 
or the appellant's presentation which identifies any error of 
fact or law in the Board's March 1998 analysis of the 
applicability of the Nehmer Stipulation.  Moreover, the 
Board's review of the record does not disclose any facts, 
regulations or statute or case law which would bring her 
within the Nehmer Stipulation.  Therefore, the Board finds no 
CUE in the Board's previous decision that the Nehmer 
Stipulation did not apply to the appellant.  

The appellant has also asserted that she was provided 
incorrect benefits information in 1989.  The record contains 
a copy of the June 1989 letter in which the RO notified the 
appellant that the evidence did not establish that the 
veteran's death was due to service-connected disability.  The 
RO also informed her that she could not be paid pension 
benefits because her income exceed the pension rate.  The 
Board's review does not disclose any incorrect information.  
More significantly, the appellant's assertion does not 
address any basis of the Board's March 1998 decision.  That 
is, this assertion does not allege an error of fact or law in 
the Board decision.  Consequently, it does not satisfy 
specific pleading requirements of the regulation.  

The Board's review of the appellant's allegations and the 
record, doe not disclose any CUE in the March 1998 Board 
decision.  So, the motion to revise that decision must be 
denied.  


ORDER

The motion to find CUE in the March 1998 Board decision which 
denied entitlement to an effective date earlier than February 
8, 1994, for the award of dependency and indemnity 
compensation (DIC), based on the grant of service connection 
for the veteran's death, is denied. 



		
	M. C. GRAHAM
Acting Member, Board of Veterans' Appeals

 




Citation Nr: 9809669	
Decision Date: 03/30/98    Archive Date: 04/14/98

DOCKET NO.  96-40 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1994, for the award of dependency and indemnity compensation 
(DIC), based on the grant of service connection for the cause 
of the veterans death.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Herman


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971. He died on November 2, 1988.  The appellant in 
this case is his widow.  This appeal arises from a March 1995 
rating decision of the Providence, Rhode Island, regional 
office (RO) which granted service connection for the cause of 
the veterans death and assigned an effective date of 
February 8, 1994, for that award.  The notice of disagreement 
was received in February 1996.  The statement of the case was 
issued on March 11, 1996.  The appellants substantive appeal 
was received on May 10, 1996.


CONTENTIONS OF APPELLANT ON APPEAL

Essentially, the appellant asserts that the effective date 
for the award of DIC, as a result of the grant of service 
connection for the cause of the veterans death, should be 
the date on which her original claim for non-service-
connected death pension benefits was received by the VA. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence is against the 
appellants claim seeking entitlement to an effective date 
earlier than February 8, 1994, for the award of DIC benefits.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  The veteran died on November 2, 1988, as a result of lung 
cancer.

3.  The appellant filed a claim seeking entitlement to 
Dependency and Indemnity Compensation and/or non-service-
connected death pension benefits in December 1988; she left 
blank the space provided for indicating whether she was 
claiming that the disability causing the veterans death had 
its onset in service.

4.  By a rating action dated in June 1989, the appellant was 
denied non-service-connected death pension benefits and DIC 
due to the fact that the veteran did not die of a service-
connected disability.

5.  A regulation establishing presumptive service connection 
for respiratory cancers based on exposure to herbicide agents 
was promulgated, effective June 9, 1994.

6.  In a rating decision of July 1994, the RO established 
entitlement to service connection for the cause of the 
veterans death, based on exposure to herbicide agents, and 
notified the appellant of the decision in August 1994.

7.  The appellant filed a claim for entitlement to DIC on 
February 8, 1995.

8.  In a rating decision of March 1995, the RO approved the 
appellants claim for DIC, effective from February 8, 1994 
with a payment date of March 1, 1994.



CONCLUSION OF LAW

An effective date prior to February 8, 1994, for the award of 
DIC, resulting from the grant of service connection for the 
cause of the veterans death due to Agent Orange exposure, is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.31, 3.114 (as in effect prior to April 11, 1997), 3.307, 
3.309, 3.400 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died on November 2, 1988.  As reported on his 
official death certificate, the cause of death was lung 
cancer.  At the time of his death, the veteran had no 
service-connected disabilities and there were no pending 
claims for service connection.

In December 1988, the appellant filed a VA Form 21-534, 
Application for DIC and Death Pension by a Surviving Spouse.  
At that time, the appellant made no specific allegation 
regarding the cause of the veterans death.  Moreover, the 
application contained no reference to Agent Orange.

Thereafter, in a June 1989 rating decision, the RO denied the 
appellants claim for non-service-connected death pension 
benefits.  The RO also indicated that the evidence did not 
establish that the veterans death was due to a service-
connected disability.  The veteran was notified of this 
decision that same month.  
In December 1991, the veterans mother filed a claim for DIC.  
Therein, she indicated that the appellant received Agent 
Orange compensation.

On June 9, 1994, VA amended 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) to establish presumptive service connection for 
multiple myeloma and respiratory cancers based on exposure to 
herbicide agents.  59 Fed. Reg. 29, 723 (1994).  The 
amendment implemented a decision by the Secretary of Veterans 
Affairs under the authority granted by the Agent Orange Act 
of 1991 to provide for presumptive service connection for 
multiple myeloma and respiratory cancers for Vietnam era 
veterans.

Based of this liberalizing legislation, the RO reconsidered 
the appellants claim in July 1994 and granted service 
connection for the cause of the veterans death.  The RO 
notified the appellant of this decision in August 1994.  
Although DIC had been established, she was also told that, 
before benefits could be paid, she needed to submit 
information pertaining to her current marital status.

The appellant responded to the RO notice in February 1995.  
Following receipt of this statement, the RO approved the 
appellants claim for DIC in March 1995.  The effective date 
of payment was March 1, 1994.  However, noting that the 
change in the regulations and the circumstances of the her 
claim presented a unique question regarding the date of 
award, the RO informed the appellant in April 1995 that it 
was awaiting an advisory opinion from VA General Counsel 
concerning the effective date of the award.

In October 1995, the RO advised the appellant an earlier 
effective date for the award of DIC could not be granted.  In 
order to grant an earlier effective date, the RO indicated 
that VA General Counsel had determined that there must have 
been either a specific allegation that herbicide exposure was 
a factor in the veterans death, or that there had been a 
denial under former 38 C.F.R. § 3.311a(d) which governed 
claims based on herbicide exposure.

The appellant filed a notice of disagreement in February 
1996.  Therein, she asserted that the March 1994 effective 
date for the award of DIC was in error.  She maintained that 
the award of DIC should have been made retroactive to the 
date when she filed her original claim for benefits.  She 
stated that she had always believed that the veterans death 
was due to Agent Orange.  

In support her claim, the appellant submitted copies of award 
decisions from the Agent Orange Administration.  
Significantly, those records show that she received an 
initial award of 2,380 dollars through the Agent Orange 
Payment Program, and that, by a decision of the United States 
District Court, that sum was later raised to 3,400 dollars.  
The District Court found that there was evidence that the 
veteran suffered from severe disability over a substantial 
period prior to his death, and that it could be presumed that 
he would have been entitled to a disability award prior to 
his death.  

In September 1996, the veteran was afforded a personal 
hearing before the RO.  She maintained that she was in a 
severe state grief and mourning at the time the claim for 
benefits was filed in 1988.  She indicated that she was not 
thinking clearly.  As such, the appellant said that her 
brother-in-law completed the appropriate VA form, and that 
she merely signed where she was told.  She asserted that she 
always believed that her husbands death was due to his 
exposure to Agent Orange, and that she would have rendered 
that argument in her claim had she reviewed the VA 
application for benefits.  In support of her argument, she 
noted that she filed a claim for compensation from the Agent 
Orange Payment Program in 1990.  Furthermore, the appellant 
contended that since legislation in effect at the time of her 
original claim did not recognize Agent Orange exposure as a 
possible cause of respiratory cancers she should not be 
penalized for not making a specific claim for the same.  
Thus, as her early belief regarding the cause of the 
veterans death was clearly established, she argued that she 
was entitled to retroactive payment of benefits effective the 
date on which her claim was filed in December 1988.

In November 1996, the hearing officer determined that an 
earlier effective date for the grant of service connection 
for the cause of the veterans death due to exposure to 
herbicide agents had not been established.  Since the 
appellant had not alleged that the veteran had died to his 
exposure to Agent Orange at the time she filed her original 
claim for benefits, the hearing officer stated that there was 
no basis to apply a retroactive date of award.

The appellant submitted an additional statement in December 
1996.  Therein, she reiterated the argument she presented at 
her September 1996 personal hearing.  She included a copy of 
a discharge summary from Marthas Vineyard Hospital dated in 
September 1988.  Of note, the summary indicates that the 
veteran gave a five (5) week history of breathing 
difficulties, and that, following testing, he was diagnosed 
as having metastatic carcinoma of the lung.  The appellant 
argued that the discharge summary clearly established that 
the veteran died of a condition that was presumed to be 
associated to exposure to Agent Orange, and that he suffered 
from the same prior to his death.

II.  Analysis

As referenced above, the appellant contends that the RO erred 
by establishing an effective date of March 1, 1994, for the 
award of DIC benefits.  In that regard, she has argued that 
the correct effective date for the grant of DIC benefits 
based on the finding of service connection for the cause of 
the veterans death should be the date on which VA received 
her original claim for benefits in November 1988.  For the 
reasons explained below, the effective date for the grant of 
service connection for the cause of the veterans death 
cannot be earlier than the date assigned by the RO.

Generally, the effective date of an award of DIC which is 
based on an original claim or a reopened claim shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, subject to 
the applicable legal provisions, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).


An additional VA regulation provides further guidance:

(a) Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretarys 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
In order to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

38 C.F.R. § 3.114(a) (as in effect prior to April 11, 1997).

As noted above, on June 9, 1994, VA amended 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) to establish presumptive service 
connection for respiratory cancers based on exposure to 
herbicide agents, such as Agent Orange.  Basically, the 
amendment implemented a decision by the Secretary of VA 
acknowledging a positive association between exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era and the subsequent development of respiratory cancers.  
See VA O.G.C. Prec. 15-95 (Jun. 2, 1995).  It was on the 
basis of this liberalizing law and regulation that the RO, in 
a rating decision of July 1994, granted service connection 
for the cause of the veterans death.  Insofar as the date of 
the liberalizing law permitting a grant of service connection 
for the cause of the veterans death stemming from Agent 
Orange exposure was June 9, 1994, and that the appellant did 
not file her claim to reopen until February 8, 1995, the 
effective date of the DIC award simply cannot be any earlier 
than the date the liberalizing law and regulation went into 
effect.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); See 
also McCay v. Brown, 9 Vet. App. 183 (1996).

Notwithstanding the foregoing, additional attention must be 
given the appellants contention that she is entitled to DIC 
benefits effective from the date of her original application 
for benefits filed in December 1988.  Again, she argues that 
such action is necessary because there was no recourse at the 
time of the ROs June 1989 decision for challenging the 
decision on the ground that her husbands death was directly 
related to his exposure to Agent Orange while serving in the 
Republic of Vietnam.

Although the appellant has not referred to the matter 
directly, it appears that her theory in this regard is rooted 
in actions taken by a district court and VA in adjudicating 
claims brought pursuant to the case of Nehmer v. United 
States Veterans Administration, et al., C.A. No. CV-86-6160 
(TEH) (N.D. Cal.) (May 17, 1991).  See O.G.C. Prec. 15-95.  
That suit was brought against the VA by veterans and 
survivors of Vietnam veterans, who alleged that VA failed to 
comply with the law when it promulgated former 38 U.S.C. § 
3.311a, which governed claims based on exposure to herbicides 
containing dioxin.  The district court certified a class in 
December 1987, which consisted of all current or former 
service members, or their next of kin who (a) are eligible to 
apply to, who will become eligible to apply to, or who have 
an existing claim pending before the VA for service-connected 
disabilities or deaths arising from exposure during active 
duty service to herbicides containing dioxin or (b) have had 
a claim denied by VA for service- connected disabilities or 
deaths arising from exposure during active duty service to 
herbicides containing dioxin.  [Emphasis added]  In May 1989, 
the district court voided a portion of the former regulation, 
holding that the regulation was based on incorrect 
interpretation of the law.

In May 1991, the district court approved a Stipulation agreed 
to by the parties to the suit.  In relevant part, the 
Stipulation provided that the effective dates of awards for 
claims in which denials were voided by the court in Nehmer 
would be based on the later of the date of receipt of the 
claim or the date on which disability or death occurred, 
assuming that the disease for which the benefit was 
ultimately granted was the same as that upon which the 
original claim was based.

The appellant meets the basic eligibility requirements for 
membership in the Nehmer class.  She was the veterans next 
of kin at the time of the class certification and, therefore, 
her eligibility to apply for benefits at that time 
transferred to her.  See Nehmer.  However, her membership in 
the Nehmer class notwithstanding, the June 1989 rating 
decision would not have been effected by the May 1989 
district order, since the decision did not deny the 
appellants claim under the provisions of 38 U.S.C. § 3.311 
(1986).  Moreover, outside of the certificate of death which 
merely indicated that the veteran died of lung cancer, the 
appellants December 1988 application for benefits was the 
only evidence of record at the time the claim was filed.  
Neither of those records contained a reference to Agent 
Orange.  The Board acknowledges that the decisions from the 
Agent Orange Administration do indicate that the appellant 
initiated a claim for Agent Orange benefits in 1989.  
Nevertheless, as previously stated, the appellant made no 
reference to Agent Orange in her claim for VA benefits in 
1988.

In other words, the appellants original claim was not 
brought under the authority of the Nehmer Stipulation.  
Therefore, as the claim was not subject to the Stipulation, 
she is not entitled to DIC benefits effective from the date 
of the original claim for benefits, under those provisions.  
In fact, her claim, which was reopened by the RO in July 
1994, is governed exclusively by the provisions of 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a), which clearly 
provide that the effective date of the award in such a claim 
must be based on the date the liberalizing law and regulation 
went into effect.  Thus, there is no support in applicable 
law and regulations for the appellants argument that the DIC 
award should have been made effective from the date of her 
original claim.  

The Board notes that 38 C.F.R. § 3.114 was amended by 62 FR 
17706, effective April 11, 1997.  The language of the 
regulation was changed in order to conform to the ruling in 
McCay v. Brown.  In McCay, the United States Court of 
Veterans Appeals (Court) held that the previous language of 
38 C.F.R. § 3.114 would result in unequal treatment of 
claimants if the law had a retroactive effective date.  The 
applicable regulation in the present case is 38 C.F.R. § 
3.309(e) which was authorized under 38 U.S.C.A. § 1116(c)(2) 
(West 1991 & Supp. 1997) which was enacted by Congress in the 
Agent Orange Act of 1991, Public Law 102-4.  That law was not 
enacted with a retroactive effective date.  See 59 FR 29724, 
June 9, 1994.  Therefore, the changes to 38 C.F.R. § 3.114 do 
not affect the appellants present claim.  As such, the 
undersigned finds that consideration of the version of the 
regulation (38 C.F.R. § 3.114) most favorable to the veteran 
does not apply to the circumstances in the present case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Finally, the Board observes that the December 1996 statement 
from the appellant and the discharge summary attached to the 
statement were not considered by the RO, that the appellant 
did not waive RO consideration of this evidence, and that a 
supplemental statement of the case was not issued with regard 
to that evidence.  See 38 C.F.R. § 20.1304(c) (1997).  
However, 38 C.F.R. § 19.31 states that a supplemental 
statement of the case will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued.  In that regard, neither the December 1996 
letter and attached discharge summary, contained any new 
evidence.  The appellants argument had been considered at 
her September 1996 personal hearing.  The discharge summary 
documenting that the veteran had been diagnosed with a 
condition presumed to associated with exposure to herbicide 
agent had, in essence, been previously considered when 
service connection for the cause of the veterans death was 
granted.  In sum, the Board finds that the aforementioned 
statement and discharge summary were not pertinent to the 
appellants claim for an earlier effective.  A supplemental 
statement of the case was not warranted.


ORDER

Entitlement to an effective date earlier than March 1, 1994, 
for the award of DIC, based on the grant of service 
connection for the cause of the veterans death, is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
